Exhibit 10.5

 

CONFIDENTIAL TREATMENT REQUESTED

UNDER 17 C.F.R. §§ 200.80(b)4, AND 240.24b-2

 

EXECUTION COPY

 

 

 

 

AMENDED AND RESTATED
RESEARCH AND DEVELOPMENT AGREEMENT

 

among

 

ISIS PHARMACEUTICALS, INC.,

 

 

SYMPHONY GENISIS HOLDINGS LLC

 

 

and

 

 

SYMPHONY GENISIS, INC.

 

 

--------------------------------------------------------------------------------

 

Dated as of April 7, 2006

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

Assignment

1

 

 

 

2.

Overview of Development

1

 

 

 

3.

Development Committee

2

 

 

 

4.

Development Plan and Development Budget

2

 

 

 

 

4.1

Generally

2

 

4.2

Amendments

3

 

 

 

5.

Regulatory Matters

4

 

 

 

 

5.1

FDA Sponsor

4

 

5.2

Correspondence

5

 

5.3

Inspections and Meetings

5

 

5.4

Transfer of FDA Sponsorship

5

 

 

 

6.

Isis’ Obligations

6

 

 

 

 

6.1

Generally

6

 

6.2

Subcontracting

7

 

6.3

Reports

7

 

6.4

Staffing

8

 

6.5

QA Audit

8

 

6.6

Financial Audit

8

 

6.7

Insurance.

9

 

 

 

7.

Symphony GenIsis’ Obligations

11

 

 

 

 

7.1

Generally

11

 

7.2

Subcontracting

11

 

7.3

Insurance

11

 

7.4

Staffing

12

 

7.5

Audit

12

 

 

 

8.

Funding and Payments

12

 

 

 

 

8.1

Use of Proceeds

12

 

8.2

Reimbursement

13

 

8.3

Budget Allocation and Deviations

13

 

8.4

Employee Benefits

13

 

 

 

9.

Covenants

13

 

 

 

 

9.1

Mutual Covenants

13

 

 

 

10.

Confidentiality

14

 

 

 

 

10.1

Confidentiality Agreement

14

 

10.2

Permitted Disclosure of Information

15

 

 

i

--------------------------------------------------------------------------------


 

11.

Discontinuation Option

15

 

 

 

 

11.1

Discontinuation Option

15

 

 

 

12.

Representations and Warranties

16

 

 

 

 

12.1

Isis Representations and Warranties

16

 

12.2

Symphony GenIsis Representations and Warranties

17

 

 

 

13.

Relationship Between Isis and Symphony GenIsis

19

 

 

 

14.

Change of Control

19

 

 

 

15.

No Restrictions; Indemnification

20

 

 

 

 

15.1

No Restrictions

20

 

15.2

Indemnification

20

 

 

 

16.

Limitation of Liabilities

23

 

 

 

 

16.1

Between the Parties

23

 

16.2

Pursuant to the RRD Services Agreement

23

 

 

 

17.

Term and Termination

24

 

 

 

 

17.1

Term

24

 

17.2

Termination for Isis’ Breach

24

 

17.3

Termination for Symphony GenIsis’ Breach

24

 

17.4

Termination of License Agreement

25

 

17.5

Survival

25

 

 

 

18.

Miscellaneous

25

 

 

 

 

18.1

No Petition

25

 

18.2

Notices

25

 

18.3

Governing Law; Consent to Jurisdiction and Service of Process

27

 

18.4

WAIVER OF JURY TRIAL

27

 

18.5

Entire Agreement

27

 

18.6

Amendment; Successors; Assignment; Counterparts

27

 

18.7

Severability

28

 

18.8

Third Party Beneficiary.

28

 

Annex A – Certain Definitions

 

Annex B – Development Committee Charter

Annex C – Development Plan
Annex D – Development Budget
Annex E – Payment Terms

 

Schedule 6.4 – Isis Key Personnel

Schedule 12.1(f) – Material Disclosed Contracts

 

ii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED
RESEARCH AND DEVELOPMENT AGREEMENT

 

This AMENDED AND RESTATED RESEARCH AND DEVELOPMENT AGREEMENT (this “Agreement”)
is entered into as of April 7, 2006 (the “Closing Date”) by and among ISIS
PHARMACEUTICALS, INC., a Delaware corporation (“Isis”), SYMPHONY GENISIS, INC.,
a Delaware corporation (“Symphony GenIsis”) (each of Isis and Symphony GenIsis
being a “Party,” and collectively, the “Parties”), and SYMPHONY GENISIS HOLDINGS
LLC, a Delaware limited liability company (“Holdings”) (which shall be a Party
to this Agreement solely with respect to Articles 1 and 14 and Sections 5.3,
6.3, 6.4, 6.7 and 7.5). Capitalized terms used herein and not defined herein
shall have the meanings assigned to such terms in Annex A attached hereto.

 

PRELIMINARY STATEMENT

 

Isis and Holdings have entered into that certain Research and Development
Agreement, dated as of April 7, 2006 (the “Research and Development Agreement”).
Pursuant to this Agreement, Holdings desires to assign all of its rights and
delegate its obligations under the Research and Development Agreement to
Symphony GenIsis, and Isis and Symphony GenIsis desire to amend and restate the
terms and conditions of the Research and Development Agreement.

 

In the Novated and Restated Technology License Agreement, Isis grants Symphony
GenIsis an exclusive license to develop and commercialize certain compounds.
Symphony GenIsis wishes for Isis to continue to develop such compounds. Symphony
GenIsis and Isis desire to establish, and agree on the responsibilities of, a
Development Committee to oversee such development. Isis and Symphony GenIsis
further desire to comply with and perform certain agreements and obligations
related thereto.

 

The Parties hereto agree as follows:

 


1.                                      ASSIGNMENT. THE PARTIES AGREE THAT FROM
AND AFTER THE CLOSING DATE, ALL OF THE RIGHTS AND OBLIGATIONS OF HOLDINGS UNDER
THE RESEARCH AND DEVELOPMENT AGREEMENT WILL BE ASSIGNED AND TRANSFERRED TO, AND
ASSUMED BY, SYMPHONY GENISIS.

 


2.                                      OVERVIEW OF DEVELOPMENT.

 

(a)           The Parties shall develop the Programs in a collaborative and
efficient manner. Representatives of the Parties shall engage in joint
decision-making for the Programs as set forth in Articles 3 and 4 hereof.
Symphony GenIsis shall have overall responsibility for all matters set forth in
the Development Plan (pursuant to Article 7 hereof), and shall engage Isis
(pursuant to Article 6 hereof), RRD International LLC (“RRD”) (pursuant to the
RRD Services Agreement), and such independent contractors and agents as RRD and
Isis may retain on Symphony GenIsis’ behalf, to act on behalf of Symphony
GenIsis and carry out the duties set forth therein and herein, including
management, supervisory and accounting functions, pre-clinical and clinical

 


1

--------------------------------------------------------------------------------



 

development, scientific and technical services associated with such development,
and patent work under the Programs.

 

(b)           Isis hereby acknowledges and agrees to Symphony GenIsis’
engagement of RRD to act on its behalf and to carry out the duties set forth
herein and in the RRD Services Agreement, including, but not limited to (i) the
management and administration of Symphony GenIsis, (ii) providing personnel and
support to the Development Committee and the Symphony GenIsis Board, (iii)
hiring, on Symphony GenIsis’ behalf, independent contractors and vendors, (iv)
supervising and monitoring the development of the Programs, and (v) such other
development-related work as Symphony GenIsis may reasonably delegate to RRD.

 

(c)           With respect to the ApoB Program, the GCGR Program and the GCCR
Program, Isis shall be responsible for the execution of all pre-clinical and
clinical development, all scientific and technical services associated with such
development, and all patent work, including all related matters set forth in the
Development Plan for such Programs.

 

(d)           Nothing in clause (c) shall in any way limit the authority of the
Development Committee (as defined below) or the Symphony GenIsis Board
hereunder, and the engagements and delegations set forth therein shall be
subject to the terms and conditions of this Agreement and the RRD Services
Agreement, and the satisfactory performance by RRD and Isis of their obligations
pursuant hereto and thereto. The allocations of responsibility described in this
Article 2 shall remain subject to further modification in accordance with the
terms and conditions of this Agreement and the RRD Services Agreement.

 


3.                                      DEVELOPMENT COMMITTEE.   THE PARTIES
SHALL ESTABLISH AND MAINTAIN A COMMITTEE (THE “DEVELOPMENT COMMITTEE”) TO
OVERSEE THE DEVELOPMENT OF THE PROGRAMS (INCLUDING THE CONTINUED DEVELOPMENT AND
REFINEMENT OF THE DEVELOPMENT PLAN AND THE DEVELOPMENT BUDGET). THE DEVELOPMENT
COMMITTEE SHALL BE ESTABLISHED, OPERATED AND GOVERNED IN ACCORDANCE WITH THE
POLICIES AND PROCEDURES SET FORTH IN ANNEX B HERETO (THE “DEVELOPMENT COMMITTEE
CHARTER”). THE DEVELOPMENT COMMITTEE CHARTER MAY BE AMENDED ONLY WITH THE
UNANIMOUS APPROVAL OF THE DEVELOPMENT COMMITTEE MEMBERS AND THE CONSENT OF THE
SYMPHONY GENISIS BOARD AND ISIS. IN NO EVENT SHALL THE DEVELOPMENT COMMITTEE
HAVE THE POWER TO AMEND THE TERMS OF ANY OPERATIVE DOCUMENT.

 


4.                                      DEVELOPMENT PLAN AND DEVELOPMENT BUDGET.

 


4.1          GENERALLY.   THE PARTIES HAVE AGREED, AS OF THE CLOSING DATE, TO AN
INITIAL DEVELOPMENT PLAN AND AN INITIAL DEVELOPMENT BUDGET, WHICH ARE ATTACHED
HERETO AND INCORPORATED HEREIN AS ANNEX C AND ANNEX D, RESPECTIVELY, AND WHICH
SHALL BE FURTHER DEVELOPED AND REFINED FROM TIME TO TIME IN ACCORDANCE HEREWITH.
THE INITIAL DEVELOPMENT PLAN CONSISTS (AND THE DEVELOPMENT PLAN SHALL CONSIST)
OF DETAILED PROVISIONS GOVERNING ALL PRE-CLINICAL, CLINICAL, SCIENTIFIC,
TECHNICAL, REGULATORY AND PATENT WORK TO BE PERFORMED UNDER THE OPERATIVE
DOCUMENTS. FOLLOWING THE CLOSING DATE, THE DEVELOPMENT COMMITTEE SHALL, ON AN
ONGOING BASIS, FURTHER DEVELOP THE DEVELOPMENT


 


2

--------------------------------------------------------------------------------



 


PLAN TO INCLUDE, WITHOUT LIMITATION, (I) AN OUTLINE OF THE PLAN FOR THE
DEVELOPMENT OF EACH PROGRAM; (II) DETAILED PROTOCOLS FOR EACH PROGRAM; AND (III)
OUTLINES OF NON-CLINICAL ACTIVITIES, KEY REGULATORY AND QUALITY ACTIVITIES, AND
CMC ACTIVITIES FOR EACH PROGRAM. THE INITIAL DEVELOPMENT BUDGET CONSISTS (AND
THE DEVELOPMENT BUDGET SHALL CONSIST) OF TWO (2) COMPONENTS: (X) A BUDGET FOR
THE DEVELOPMENT PLAN (THE “CLINICAL BUDGET COMPONENT”), AND (Y) A BUDGET FOR THE
MANAGEMENT AND ADMINISTRATIVE FUNCTIONS OF SYMPHONY GENISIS, AS SET FORTH IN
SECTION 1(A) OF THE RRD SERVICES AGREEMENT (THE “MANAGEMENT BUDGET COMPONENT”).
THE CLINICAL BUDGET COMPONENT SHALL BE FURTHER DIVIDED INTO SEPARATE BUDGETS FOR
EACH PROGRAM, AND, FOLLOWING THE CLOSING DATE, THE DEVELOPMENT COMMITTEE SHALL
FURTHER DEVELOP AND REFINE THE CLINICAL BUDGET COMPONENT TO INCLUDE, WITHOUT
LIMITATION, (1) BUDGET SPREADSHEETS SUMMARIZING ANTICIPATED COSTS OF ENGAGING
THIRD PARTY SERVICE PROVIDERS FOR EACH PROTOCOL AND THE SCOPE OF
PROTOCOL-RELATED WORK TO BE PERFORMED BY SUCH THIRD PARTIES; AND (2) THE NUMBER
OF FULL-TIME EQUIVALENTS (“FTES”) TO BE DEDICATED TO THE PROGRAMS (BY FUNCTION
AND WORK RESPONSIBILITIES, ON A PROGRAM-BY-PROGRAM BASIS). ALL PRESENTLY
ANTICIPATED OR ACTUAL EXPENDITURES OF SYMPHONY GENISIS, INCLUDING WITHOUT
LIMITATION, COMPENSATION OF MEMBERS OF THE SYMPHONY GENISIS BOARD, ARE INCLUDED
IN THE INITIAL DEVELOPMENT BUDGET ATTACHED HERETO AS ANNEX D, AND WILL CONTINUE
TO BE INCLUDED IN ANY AMENDMENTS THEREOF. THE DEVELOPMENT COMMITTEE SHALL, AT
THE REQUEST OF THE SYMPHONY GENISIS BOARD, SUBMIT THE DEVELOPMENT PLAN AND THE
DEVELOPMENT BUDGET (AS EACH SHALL HAVE BEEN DEVELOPED AND REFINED UP TO SUCH
POINT) TO THE SYMPHONY GENISIS BOARD FOR ITS REVIEW AT THE FIRST MEETING OF THE
SYMPHONY GENISIS BOARD. FOLLOWING THE SYMPHONY GENISIS BOARD’S REVIEW, THE
DEVELOPMENT COMMITTEE SHALL WORK DILIGENTLY TO INCORPORATE THE COMMENTS
GENERATED BY THE SYMPHONY GENISIS BOARD’S REVIEW AND UPDATE THE DEVELOPMENT PLAN
AND THE DEVELOPMENT BUDGET AS SOON AS PRACTICABLE, AND SUBMIT THE UPDATED
DEVELOPMENT PLAN AND THE DEVELOPMENT BUDGET TO THE SYMPHONY GENISIS BOARD FOR
FURTHER REVIEW; PROVIDED THAT (X) IN NO EVENT SHALL THE AGGREGATE TOTAL AMOUNT
OF THE DEVELOPMENT BUDGET BE INCREASED TO AN AMOUNT THAT IS GREATER THAN [***].
WITHOUT THE CONSENT OF ISIS (SUCH CONSENT TO BE GIVEN OR WITHHELD IN ISIS’ SOLE
DISCRETION), AND (Y) ANY AMENDMENTS TO OR REVISIONS OF THE DEVELOPMENT BUDGET
SHALL BE MADE IN ACCORDANCE WITH PARAGRAPH 14 OF THE DEVELOPMENT COMMITTEE
CHARTER AND SECTION 2 OF THE RESEARCH COST SHARING AND EXTENSION AGREEMENT.

 


4.2          AMENDMENTS.

 

(a)           All amendments of and, all material deviations from, the
Development Plan and Development Budget (including amendments or deviations made
at the request of Isis or RRD, in accordance with Section 8.3 hereof or Section
2(b) of the  RRD Services Agreement, respectively) shall be made in accordance
with the procedures described in this Article 4 and in the Development Committee
Charter, including obtaining the approval of the Symphony GenIsis Board, as may
be required by the Development Committee Charter.

 

(b)           The Development Committee shall review the Development Plan and
Development Budget in their entirety on an annual basis to determine whether any
changes are required, and shall comply with all procedures required to amend the
Development Plan or Development Budget to implement such changes. Furthermore,

 


3

--------------------------------------------------------------------------------


 

following the Closing Date, the Development Committee shall, on an ongoing
basis, continue to develop the Development Plan, including, without limitation,
as set forth in Section 4.1 and in response to requests, proposals or reports
from Isis and RRD to the Development Committee.

 

(c)           A Program may only be discontinued in the event that either (i)
the Parties mutually agree to discontinue such Program based on (A) a Medical
Discontinuation Event, or (B) scientific evidence (regardless of whether such
evidence is generated by a Party or a third party) that the likelihood of
success for a particular Program is not enough to warrant further development (a
“Scientific Discontinuation Event”) that arises in the course of developing such
Program; or (ii) the Symphony GenIsis Board by (x) if the Symphony GenIsis Board
shall have less than five (5) members, the unanimous consent of all the members
of the Symphony GenIsis Board, or (B) if the Symphony GenIsis Board shall have
five (5) members, an affirmative vote of four-fifths (4/5ths) of the members of
the Symphony GenIsis Board, resolves to discontinue such Program. The
Development Committee shall promptly thereafter amend the Development Plan to
reflect such discontinuation and amend the Development Budget to reallocate to
any or all of the remaining Programs the funds previously allocated to the
discontinued Program (with any funds not then allocated to be held for
reallocation by the Development Committee).

 

(d)           The Development Plan shall never be amended in any manner that
would require Isis or Symphony GenIsis (or any Person acting on behalf of Isis
or Symphony GenIsis (including RRD and its RRD Personnel)) to perform any
assignments or tasks in a manner that would violate any applicable law or
regulation. In the event of a change in any applicable law or regulation, the
Development Committee shall consider amending the Development Plan to enable
Isis or Symphony GenIsis (or any Person acting on behalf of Isis or Symphony
GenIsis (including RRD and its RRD Personnel)), as the case may be, to comply
fully with such law or regulation. If such amendment is not approved, the
affected Party shall be excused from performing any activity specified herein or
in the Development Plan that would violate or result in a violation of any
applicable law or regulation.

 


5.                                      REGULATORY MATTERS.


 


5.1          FDA SPONSOR.   NOTWITHSTANDING ANY GOVERNANCE PROVISION CONTAINED
HEREIN OR IN ANY OPERATIVE DOCUMENT, THE PARTIES AGREE THAT, UNTIL THE
TERMINATION OR UNEXERCISED EXPIRATION OF THE PURCHASE OPTION, ISIS SHALL BE THE
FDA SPONSOR FOR THE PROGRAMS (EXCEPT ANY PROGRAMS WHICH WERE THE SUBJECT OF A
DISCONTINUATION OPTION THAT WAS NOT EXERCISED BY ISIS). ISIS SHALL HAVE THE
RESPONSIBILITY AND THE AUTHORITY TO ACT AS THE SPONSOR AND MAKE THOSE DECISIONS
AND TAKE ALL ACTIONS NECESSARY TO ASSURE COMPLIANCE WITH ALL REGULATORY
REQUIREMENTS. ISIS AGREES TO BE BOUND BY, AND PERFORM ALL OBLIGATIONS SET FORTH
IN, 21 C.F.R. § 312 RELATED TO ITS ROLE AS THE FDA SPONSOR FOR THE PROGRAMS (THE
“FDA SPONSOR”). NOTWITHSTANDING ANYTHING TO THE CONTRARY IN ARTICLE 4 OR THE
DEVELOPMENT COMMITTEE CHARTER, ISIS, IN ITS CAPACITY AS FDA SPONSOR, MAY
DISCONTINUE OR MODIFY ANY PROGRAM WITHOUT THE APPROVAL OF THE DEVELOPMENT
COMMITTEE OR THE SYMPHONY GENISIS BOARD IN THE EVENT SUCH ACTIONS ARE: (A)
TRIGGERED BY AN EVENT THAT IS REPORTABLE TO THE


 


4

--------------------------------------------------------------------------------



 


 


FDA; AND (B) REASONABLY NECESSARY TO AVOID THE IMPOSITION OF CRIMINAL OR CIVIL
LIABILITY; PROVIDED, HOWEVER, THAT TO THE EXTENT COMMERCIALLY REASONABLE, ISIS
SHALL (I) PURSUANT TO SECTION 5.2, ADVISE AND CONSULT WITH THE DEVELOPMENT
COMMITTEE PRIOR TO TAKING SUCH ACTION AND (II) FORWARD A COPY OF ALL SUCH
CORRESPONDENCE TO THE MEMBERS OF THE SYMPHONY GENISIS BOARD.

 


5.2          CORRESPONDENCE.   EACH PARTY HERETO ACKNOWLEDGES THAT ISIS, IN ITS
CAPACITY AS FDA SPONSOR, SHALL BE THE PARTY RESPONDING TO ANY REGULATORY
CORRESPONDENCE OR INQUIRY. EACH PARTY SHALL: (A) NOTIFY THE OTHER PARTIES
PROMPTLY OF ANY FDA OR OTHER GOVERNMENTAL OR REGULATORY INSPECTION OR INQUIRY
CONCERNING ANY STUDY OR PROJECT UNDER THE PROGRAMS, INCLUDING, BUT NOT LIMITED
TO, INSPECTIONS OF INVESTIGATIONAL SITES OR LABORATORIES; AND (B) FORWARD TO THE
OTHER PARTIES COPIES OF ANY CORRESPONDENCE FROM ANY REGULATORY OR GOVERNMENTAL
AGENCY RELATING TO SUCH A STUDY OR PROJECT, INCLUDING, BUT NOT LIMITED TO, FORM
FD-483 NOTICES AND FDA REFUSAL TO FILE, ACTION OR WARNING LETTERS, EVEN IF THEY
DO NOT SPECIFICALLY MENTION THE OTHER PARTIES. SYMPHONY GENISIS SHALL OBTAIN THE
WRITTEN CONSENT OF ISIS, WHICH CONSENT WILL NOT BE UNREASONABLY WITHHELD, BEFORE
REFERRING TO ISIS OR ITS AFFILIATES IN ANY REGULATORY CORRESPONDENCE, EXCEPT TO
THE EXTENT THAT SUCH REFERENCE IS REQUIRED BY LAW OR SIMPLY REFERS TO THE
EXISTENCE OF THIS AGREEMENT OR ANY OF THE OTHER OPERATIVE DOCUMENTS.
FURTHERMORE, ISIS SHALL BE THE PARTY RESPONSIBLE FOR RESPONDING TO OR HANDLING
ANY FDA OR REGULATORY INSPECTION; PROVIDED, THAT ISIS SHALL NOTIFY THE
DEVELOPMENT COMMITTEE (I) WITHIN TWENTY-FOUR (24) HOURS OF THE COMMENCEMENT OF A
CLINICAL HOLD FOR ANY PROTOCOL, AND (II) CONCURRENTLY WITH ITS SUBMISSION TO THE
FDA OF ANY IND SAFETY REPORTS FOR THE PROGRAMS.

 


5.3          INSPECTIONS AND MEETINGS.   EACH PARTY AGREES THAT, DURING AN
INSPECTION BY THE FDA OR OTHER REGULATORY AUTHORITY CONCERNING ANY STUDY OR
PROJECT UNDER THE PROGRAMS, IT WILL NOT DISCLOSE INFORMATION AND MATERIALS
(INCLUDING BUT ARE NOT LIMITED TO (X) FINANCIAL DATA AND PRICING DATA INCLUDING,
BUT NOT LIMITED TO, BUDGET AND PAYMENT SCHEDULES, (Y) SALES DATA (OTHER THAN
SHIPMENT DATA), AND (Z) PERSONNEL DATA (OTHER THAN DATA AS TO QUALIFICATION OF
TECHNICAL AND PROFESSIONAL PERSONS PERFORMING FUNCTIONS SUBJECT TO REGULATORY
REQUIREMENTS)) TO SUCH AGENCY WITHOUT THE PRIOR CONSENT OF THE OTHER PARTIES,
WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED, EXCEPT TO THE
EXTENT THAT SUCH PARTY MAY BE REQUIRED TO DISCLOSE SUCH INFORMATION AND
MATERIALS OR SUCH PARTY DETERMINES, IN ITS REASONABLE JUDGMENT, THAT IT IS
PRUDENT TO DISCLOSE SUCH MATERIALS OR INFORMATION AT SUCH TIME. FURTHERMORE,
EACH PARTY SHALL PROMPTLY INFORM EACH OTHER PARTY OF ANY MEETINGS CONCERNING THE
PROGRAMS BETWEEN ITS PERSONNEL AND ANY REGULATORY AUTHORITY OR OTHER OUTSIDE
PERSONNEL OR AGENCIES, AND SHALL, UPON A REQUEST FROM SUCH OTHER PARTY OR
PARTIES, AND TO THE EXTENT REASONABLY POSSIBLE, FACILITATE THE ATTENDANCE AT
SUCH MEETINGS OF A DEVELOPMENT COMMITTEE MEMBER NOMINATED (X) BY HOLDINGS IF
ISIS WAS THE NOTIFYING PARTY, OR (Y) BY ISIS IF HOLDINGS OR SYMPHONY GENISIS WAS
THE NOTIFYING PARTY.

 


5.4          TRANSFER OF FDA SPONSORSHIP.


 

(a)           On or prior to the thirtieth (30th) day after the unexercised
expiration or termination of the Purchase Option, Isis shall cease to act as the
FDA sponsor for the Programs for which Isis has not exercised the
Discontinuation Option, and Isis and

 


5

--------------------------------------------------------------------------------


 

Symphony GenIsis shall, at Symphony GenIsis’ expense, take all actions necessary
to effect the transfer of (x) the Regulatory Files solely related to such
Programs to Symphony GenIsis or its designee in accordance with Section 2.7 of
the Novated and Restated Technology License Agreement, and (y) any and all
materials necessary for Symphony GenIsis to practice or exploit the license
granted to it under the Novated and Restated Technology License Agreement, by
such date. In conjunction with such transfer, Isis hereby assigns to Symphony
GenIsis or its designee, as of the date specified in the first sentence of this
Section 5.4(a), all of the material agreements to which Isis is a Party and
that: (i) are related to such Programs; (ii) provide Isis with goods and
services (clinical and manufacturing) from third party suppliers and
subcontractors; and (iii) are assignable to Symphony GenIsis or its designee.
Isis shall provide copies of all such contracts to Symphony GenIsis in
connection with such transfer. Isis shall use commercially reasonable efforts to
cause the transfer of any non-assignable material agreements meeting the
criteria set forth in (i) and (ii) above, or if such agreements are not
assignable, Isis shall act as agent of Symphony GenIsis in processing all goods
and services under such agreements. Isis agrees to take such commercially
reasonable actions as Symphony GenIsis may request in furtherance of the
foregoing at the expense of Symphony GenIsis  Such efforts shall not include any
obligation for Isis to incur any out-of-pocket costs in connection with such
transfer.

 

(b)           Upon the discontinuation of any of the Programs pursuant to
Section 4.2(c), Isis shall have no further obligations with respect to such
Programs under the Operative Documents. If such Programs are transferred or
licensed to a third party in accordance with Section 11.1 (such third party, the
“Transferee”), then Isis shall cooperate with Symphony GenIsis and the
Transferee to effect the assignment to the Transferee of the sponsorship to the
Regulatory Files with respect to the Program for which Transferee has acquired
rights; provided, however, that Isis shall not be obligated to take any action
pursuant to this Section 5.4(b) for which it will not receive full reimbursement
from Symphony GenIsis or another party. The assignment of such Regulatory Files
to the Transferee does not include an assignment of any Licensed Intellectual
Property.

 


6.                                      ISIS’ OBLIGATIONS.

 


6.1          GENERALLY.


 

(a)           Isis shall be responsible for (i) the execution of all matters set
forth in the Development Plan for the ApoB Program, the GCGR Program and the
GCCR Program, and (ii) the execution of all other matters set forth in the
Development Plan that have been delegated to Isis by Symphony GenIsis
(collectively, the “Isis Obligations”); provided, however that, following the
Closing Date, the Development Committee shall be responsible for any decision to
delegate additional matters or responsibilities to Isis.

 

(b)           Isis agrees that it will work diligently and use commercially
reasonable efforts to discharge the Isis Obligations in a good scientific manner
and in accordance with the Development Plan, the Development Budget, and the
terms of this Agreement. In the event that Isis is unable to execute any of the
aforementioned development

 


6

--------------------------------------------------------------------------------


 

activities which comprise the Isis Obligations in accordance with the standard
established in the preceding sentence, as determined by the Development
Committee, Symphony GenIsis shall re-assign such development activities in a
manner to be determined by the Development Committee, and Isis shall transfer
and deliver to Symphony GenIsis (or RRD on behalf of Symphony GenIsis) any and
all materials, documents, files and other information relating to such
development activities; provided, that Isis shall be permitted to retain copies
of such transferred materials, documents, files and other information relating
to such development activities as necessary in order to comply with any
requirements of a Governmental Authority.

 


6.2          SUBCONTRACTING.   ALL AGREEMENTS BETWEEN ISIS AND THIRD PARTIES
(INCLUDING WITHOUT LIMITATION CLINICAL RESEARCH ORGANIZATIONS AND CONTRACT
MANUFACTURERS) FOR SUCH THIRD PARTIES TO PERFORM ANY ISIS OBLIGATIONS (EACH SUCH
THIRD PARTY, AN “ISIS SUBCONTRACTOR” AND EACH SUCH AGREEMENT, A “SUBCONTRACTING
AGREEMENT”) ENTERED INTO BY ISIS PRIOR TO THE CLOSING DATE (EXCEPT FOR THOSE
MASTER SERVICE AGREEMENTS EXECUTED PRIOR TO THE CLOSING DATE THAT, ONLY THROUGH
THE SUBSEQUENT ADDITION OF A NEW WORK ORDER, CHANGE ORDER, PROJECT OR THE LIKE
AFTER THE CLOSING DATE, BECOME SUBCONTRACTING AGREEMENTS) SHALL BE DEEMED TO BE
ACCEPTABLE TO THE PARTIES IN ALL RESPECTS. FOLLOWING THE CLOSING DATE, ISIS
SHALL OBTAIN THE APPROVAL OF THE DEVELOPMENT COMMITTEE PRIOR TO ENTERING INTO
ANY SUBCONTRACTING AGREEMENT OR AMENDING OR TERMINATING ANY SUBCONTRACTING
AGREEMENT. ISIS SHALL PROVIDE THE DEVELOPMENT COMMITTEE WITH A COPY OF EACH
DRAFT SUBCONTRACTING AGREEMENT AT A MONTHLY DEVELOPMENT COMMITTEE MEETING, OR AT
SUCH OTHER TIME AS MAY BE AGREED AMONG THE PARTIES, PRIOR TO THE EXECUTION OF
SUCH SUBCONTRACTING AGREEMENT. THE TERMS OF ANY SUCH SUBCONTRACTING AGREEMENTS
SHALL BE DEEMED THE CONFIDENTIAL INFORMATION OF ISIS AND BE SUBJECT TO THE
RIGHTS AND OBLIGATIONS SET FORTH IN THE CONFIDENTIALITY AGREEMENT. ISIS SHALL
MONITOR THE PERFORMANCE OF ITS ISIS SUBCONTRACTORS AND SHALL PROMPTLY NOTIFY THE
DEVELOPMENT COMMITTEE WITH RESPECT TO ANY ISIS SUBCONTRACTOR PERFORMANCE ISSUES
THAT MAY HAVE A MATERIAL ADVERSE EFFECT ON THE PROGRAMS. THE DEVELOPMENT
COMMITTEE SHALL HAVE THE AUTHORITY TO DIRECT ISIS TO TERMINATE ANY
SUBCONTRACTING AGREEMENT PURSUANT TO THE TERMS THEREOF.

 


6.3          REPORTS.   ISIS SHALL KEEP THE DEVELOPMENT COMMITTEE INFORMED OF
ITS ACTIVITIES UNDER THE DEVELOPMENT PLAN THROUGH REGULAR REPORTS. AT EACH
SCHEDULED MEETING OF THE DEVELOPMENT COMMITTEE, ISIS SHALL, TO THE EXTENT
REASONABLY REQUIRED BY THE DEVELOPMENT COMMITTEE, PROVIDE THE DEVELOPMENT
COMMITTEE WITH A SUMMARY OF ISIS’ ACTIVITIES AND DEVELOPMENTS WITH RESPECT TO
THE PROGRAMS FOR THE PERIOD FOLLOWING THE MOST RECENT PRECEDING SCHEDULED
MEETING. SUCH SUMMARY SHALL INCLUDE: (I) A COPY OF EACH NEW PROTOCOL FOR THE
PROGRAMS BEING DRAFTED BY ISIS; (II) A COPY OF EACH STANDARD CLINICAL STUDY
PROGRESS REPORT FOR THE PROGRAMS RECEIVED BY ISIS DURING THE PRECEDING MONTH
FROM ANY OF THE CLINICAL RESEARCH ORGANIZATIONS ENGAGED BY ISIS PURSUANT TO ANY
SUBCONTRACTING AGREEMENTS; (III) UPDATES REGARDING (A) CMC STATUS, NON-CLINICAL
PROGRAM STATUS, REGULATORY AND QUALITY PROGRAM STATUS, COMMUNICATIONS WITH
REGULATORY AGENCIES, RESULTS OF MEETINGS OF ISIS’ CLINICAL ADVISORY BOARD FOR A
PARTICULAR PROGRAM, AND RESULTS OF MEETINGS WITH CONSULTANTS FOR THE PROGRAMS,
ALL TO THE EXTENT RELATED TO ISIS’ ACTIVITIES UNDER THE DEVELOPMENT PLAN, AND
(B) PATIENT ENROLLMENT, ANY ADVERSE EVENTS (TO THE EXTENT ISIS HAS BEEN NOTIFIED
OF SUCH ADVERSE EVENTS) OR SERIOUS ADVERSE EVENTS, ANY ADDED OR TERMINATED
CLINICAL TRIAL SITES, ANY SIGNIFICANT PROTOCOL DEVIATION AND ANY INTERIM


 


7

--------------------------------------------------------------------------------



 


ANALYSES OR STATISTICAL REPORTS, ALL TO THE EXTENT RELATING TO CLINICAL TRIALS
UNDER THE DEVELOPMENT PLAN; (IV) A FINANCIAL REPORT, IN A FORMAT AGREED UPON BY
THE DEVELOPMENT COMMITTEE, ITEMIZING ACTUAL SPENDING UNDER THE DEVELOPMENT PLAN
AS WELL AS ANY VARIATION FROM PLANNED SPENDING; (V) IF THE PORTION OF THE
DEVELOPMENT BUDGET RELATED TO A PARTICULAR PROGRAM IS ALTERED TO THE EXTENT THAT
AVAILABLE FUNDING FOR SUCH PROGRAM NO LONGER APPEARS TO BE ADEQUATE TO COMPLETE
THE PROGRAM, AN UPDATED BUDGET FORECAST; AND (VI) SUCH OTHER INFORMATION AS THE
DEVELOPMENT COMMITTEE MAY REASONABLY REQUEST.

 


6.4          STAFFING.   ISIS SHALL PROVIDE SUCH SUFFICIENT AND COMPETENT STAFF
AND PERSONNEL (INCLUDING, WITHOUT LIMITATION, SUCH EMPLOYEES OR AGENTS OF, OR
INDEPENDENT CONTRACTORS RETAINED BY, ISIS) THAT HAVE THE SKILL AND EXPERTISE
NECESSARY TO PERFORM THE ISIS OBLIGATIONS. ISIS SHALL NOTIFY SYMPHONY GENISIS IN
ADVANCE, IF PRACTICABLE, AND IN ANY EVENT PROMPTLY THEREAFTER, OF ANY CHANGE IN
KEY PERSONNEL INVOLVED IN THE PROGRAMS.

 


6.5          QA AUDIT.   DURING THE TERM, ISIS WILL PERMIT SYMPHONY GENISIS’
REPRESENTATIVES, SUCH REPRESENTATIVES TO BE IDENTIFIED BY SYMPHONY GENISIS IN
ADVANCE AND REASONABLY ACCEPTABLE TO ISIS, TO EXAMINE AND AUDIT THE WORK
PERFORMED BY ISIS HEREUNDER AND THE ISIS FACILITIES AT WHICH SUCH WORK IS
CONDUCTED TO DETERMINE THAT THE PROJECT ASSIGNMENT IS BEING CONDUCTED IN
ACCORDANCE WITH THE AGREED UPON SERVICES (“QA AUDITS”) DURING REGULAR BUSINESS
HOURS. SYMPHONY GENISIS SHALL GIVE ISIS REASONABLE ADVANCE NOTICE OF SUCH QA
AUDITS SPECIFYING THE SCOPE OF THE AUDIT. SYMPHONY GENISIS SHALL REIMBURSE ISIS
FOR ITS TIME ASSOCIATED WITH QA AUDITS; PROVIDED, HOWEVER, THAT SHOULD A
PARTICULAR QA AUDIT REVEAL A MATERIAL DEFICIENCY, THEN SYMPHONY GENISIS WILL NOT
BE RESPONSIBLE FOR COSTS ASSOCIATED WITH SUCH QA AUDIT, THE WORK TO BE
RE-PERFORMED OR THE COSTS OR EXPENSES ASSOCIATED WITH CURING ANY MATERIAL
DEFICIENCIES. SYMPHONY GENISIS AND ISIS SHALL MEET TO DISCUSS THE RESULTS OF THE
QA AUDIT AND, IF REQUIRED, JOINTLY AGREE UPON ANY ACTIONS THAT WILL BE REQUIRED
AS A RESULT OF SUCH AUDITS INCLUDING DEFINING MATERIAL DEFICIENCIES TO BE
ADDRESSED. ISIS SHALL MAKE COMMERCIALLY REASONABLE EFFORTS TO RECONCILE ALL SUCH
DEFICIENCIES FOUND BY SYMPHONY GENISIS DURING SUCH QA AUDIT.

 


6.6          FINANCIAL AUDIT.   DURING THE TERM, ISIS WILL PERMIT SYMPHONY
GENISIS’ REPRESENTATIVES (SUCH REPRESENTATIVES TO BE IDENTIFIED BY SYMPHONY
GENISIS IN ADVANCE AND REASONABLY ACCEPTABLE TO ISIS), TO VERIFY ISIS’ INVOICES,
OTHER RECEIPTS, AND FTE RECORDS THAT ARE RELATED TO ISIS’ PERFORMANCE OF THE
WORK UNDER THE PROGRAMS (“FINANCIAL AUDITS”), WHICH REVIEW SHALL BE CONDUCTED
DURING REGULAR BUSINESS HOURS WILL TAKE PLACE NO MORE THAN ONCE PER YEAR, UNLESS
OTHERWISE AGREED TO BY THE PARTIES. SYMPHONY GENISIS SHALL GIVE ISIS REASONABLE
ADVANCE NOTICE OF SUCH FINANCIAL AUDITS SPECIFYING THE SCOPE OF THE AUDIT, WHICH
SHALL NOT INCLUDE WORK THAT HAS PREVIOUSLY UNDERGONE FINANCIAL AUDITS. SYMPHONY
GENISIS SHALL REIMBURSE ISIS FOR ITS TIME ASSOCIATED WITH FINANCIAL AUDITS;
PROVIDED, HOWEVER, THAT SHOULD A PARTICULAR FINANCIAL AUDIT REVEAL AN AGGREGATE
VARIANCE OF MORE THAN 5% BETWEEN SUCH FINANCIAL RECORDS AND THE REPORTS
SUBMITTED BY ISIS TO SYMPHONY GENISIS FOR REIMBURSEMENT PURPOSES, THEN SYMPHONY
GENISIS WILL NOT BE RESPONSIBLE FOR COSTS ASSOCIATED WITH SUCH FINANCIAL AUDIT.
SYMPHONY GENISIS AND ISIS SHALL MEET TO DISCUSS THE RESULTS OF THE FINANCIAL
AUDIT AND, IF REQUIRED, JOINTLY AGREE UPON ANY ACTIONS THAT WILL BE REQUIRED AS
A RESULT OF SUCH AUDITS INCLUDING DEFINING MATERIAL DISCREPANCIES TO BE
ADDRESSED. ISIS SHALL MAKE COMMERCIALLY REASONABLE EFFORTS TO RECONCILE ALL SUCH
DISCREPANCIES FOUND BY SYMPHONY GENISIS DURING SUCH FINANCIAL


 


8

--------------------------------------------------------------------------------



 


AUDIT. IN ADDITION, ISIS SHALL, DURING REGULAR BUSINESS HOURS, COOPERATE WITH,
AND PROMPTLY RESPOND TO INQUIRIES FROM, THE SYMPHONY GENISIS AUDITORS, IF THE
SYMPHONY GENISIS AUDITORS SHALL REASONABLY CONCLUDE THAT THEY REQUIRE ADDITIONAL
INFORMATION OR CLARIFICATION REGARDING ANY INVOICES, OTHER RECEIPTS OR FTE
RECORDS SUBMITTED BY ISIS.

 


6.7          INSURANCE.


 

(a)           Subject to Section 6.7(b), Isis shall, at all times and at Isis’
own expense, cause, to the extent available on a commercially reasonable basis,
clinical trials and product liability insurance with respect to bodily injury or
property damage, and with respect to such other risks as are covered by
insurance maintained by Isis in connection with other medical technology, in an
amount not less than [***] per occurrence and [***] in the aggregate, to be
carried and maintained with financially sound insurers of recognized standing;
provided, that, following the submission by Isis of the applicable invoices for
such coverage, Symphony GenIsis shall reimburse Isis for [***] of the cost of
obtaining and maintaining such insurance. The deductible for the insurance
policy shall not exceed [***] per occurrence and [***] in the aggregate. Subject
to Section 6.7(d), the terms and conditions of such liability insurance shall be
no less favorable to Symphony GenIsis than the liability insurance maintained by
Isis as of the Closing Date.

 


(B)           ISIS SHALL NOT BE REQUIRED TO MAINTAIN THE LIABILITY INSURANCE
REQUIRED BY THIS SECTION IF AND TO THE EXTENT THAT ISIS FURNISHES TO EACH OF
SYMPHONY GENISIS AND HOLDINGS A WRITTEN REPORT OF AN INDEPENDENT INSURANCE
ADVISOR OF RECOGNIZED NATIONAL STANDING ACCEPTABLE TO SYMPHONY GENISIS AND
HOLDINGS CONFIRMING IN REASONABLE DETAIL THAT SUCH INSURANCE, IN RESPECT OF
AMOUNT OR SCOPE OF COVERAGE, IS NOT AVAILABLE ON A COMMERCIALLY REASONABLE
BASIS. IN SUCH EVENT ISIS SHALL MAINTAIN LIABILITY INSURANCE TO THE EXTENT IT IS
AVAILABLE ON A COMMERCIALLY REASONABLE BASIS. IF THE INSURANCE WHICH WAS
PREVIOUSLY DISCONTINUED BECAUSE OF ITS COMMERCIAL UNAVAILABILITY LATER BECOMES
AVAILABLE ON A COMMERCIALLY REASONABLE BASIS, ISIS SHALL REINSTATE SUCH
INSURANCE.


 


(C)           PRIOR TO THE EXPIRATION OF THE LIABILITY INSURANCE REQUIRED TO BE
CARRIED HEREUNDER, ISIS SHALL MAKE A GOOD FAITH EFFORT TO RENEW OR REPLACE SUCH
POLICY, AND FURNISH TO EACH OF SYMPHONY GENISIS AND HOLDINGS A CERTIFICATE OF
INSURANCE EVIDENCING THAT SUCH INSURANCE HAS BEEN REPLACED OR RENEWED IN
COMPLIANCE WITH THIS SECTION 6.7.


 


(D)           EACH INSURANCE POLICY REQUIRED BY THIS SECTION 6.7 SHALL, TO THE
EXTENT AVAILABLE ON A COMMERCIALLY REASONABLE BASIS:


 

(i)            name Symphony GenIsis, along with Symphony GenIsis’ affiliates,
subsidiaries, directors, officers, partners, employees, advisers and any other
individual or organization for which Symphony GenIsis is obligated to provide
insurance, and RRD, along with RRD’s affiliates, subsidiaries, directors,
officers, partners, employees, advisers and any other individual or organization
for which RRD is obligated to provide insurance, to the extent that such parties
are engaged in activities contemplated by the Development Plan, as the only
additional insureds (the “Additional Insureds”). Symphony GenIsis may also add
other entities or individuals as additional insureds in good faith as part of
the

 

9

--------------------------------------------------------------------------------


 

continued development of the Programs as contemplated by the Development Plan;

 

(ii)           exclusively cover Symphony GenIsis’ participation in the
transactions and activities set forth in the Operative Documents to which
Symphony GenIsis is a party;

 

(iii)          require thirty (30) days prior notice to Symphony GenIsis and
Holdings of cancellation for any reason;

 

(iv)          not require contributions from other policies held by the
Additional Insureds;

 

(v)           waive any right of set-off, counterclaim, deduction or subrogation
of the insurers against the Additional Insureds;

 

(vi)          continue to cover the Additional Insureds regardless of any breach
or violation of any warranty, declaration or condition contained in such policy
by Isis;

 

(vii)         waive any right to claim any premium or commissions against the
Additional Insureds;

 

(viii)        require that the exclusions are reasonably acceptable to Symphony
GenIsis and Holdings;

 

(ix)           require that a copy of the insurance policy, all policy
amendments, and any notices of cancellation or non-renewal, be sent to each of
Symphony GenIsis and Holdings;

 

(x)            have an order of payments provision requiring the insurer to pay
any covered loss of the Additional Insureds first; and

 

(xi)           require that the Additional Insureds shall also have the right to
purchase the extended reporting period that is available in such policy.

 

(e)           If Isis is in default of its obligation to obtain or maintain the
insurance coverage specified herein when such coverage is available on a
commercially reasonable basis, Symphony GenIsis may, at its option, but shall
not be required to, provide such insurance, and in such event, Isis shall, upon
demand from time to time, reimburse Symphony GenIsis for any incremental costs
incurred by Symphony GenIsis in obtaining insurance coverage to replace the
insurance coverage which Isis shall have failed to maintain.

 

(f)            Isis shall provide each of Symphony GenIsis and Holdings with a
blind copy of all material correspondence between Isis, the insurer and/or the
insurance broker relating to the insurance policies discussed in this Section
6.7.

 

10

--------------------------------------------------------------------------------


 

(g)           Isis shall provide each of Symphony GenIsis and Holdings with a
copy of the insurance policy upon receipt from the insurer.

 

(h)           In the event of a circumstance, occurrence, claim or suit that may
be covered under the insurance policy, Isis shall promptly provide notice of
such event to each of Symphony GenIsis and Holdings.

 

(i)            Nothing in this Section 6.7 shall prohibit Symphony GenIsis from
obtaining insurance for its own account as contemplated in the Operative
Documents, and any proceeds payable thereunder shall be as provided in the
insurance policy relating thereto.

 

(j)            Once in any twelve (12) month period, at Symphony GenIsis’
request, Isis shall provide certificates of insurance to each of Symphony
GenIsis and Holdings, evidencing that the insurance required by this Section 6.7
is in effect.

 

(k)           If for any reason Isis cancels or fails to renew any liability
insurance policy required by this Section 6.7, then Symphony GenIsis shall have
the option to purchase the longest extended reporting period that is available
on a commercially reasonable basis under such policy.

 


7.                                      SYMPHONY GENISIS’ OBLIGATIONS.


 


7.1          GENERALLY.   SYMPHONY GENISIS SHALL HAVE OVERALL RESPONSIBILITY FOR
ALL MATTERS SET FORTH IN THE DEVELOPMENT PLAN, AND SHALL BE RESPONSIBLE FOR (I)
EXECUTING OR DELEGATING ITS MANAGEMENT AND ADMINISTRATION RESPONSIBILITIES; AND
(II) EXECUTING OR DELEGATING THE CLINICAL DEVELOPMENT ACTIVITIES SET FORTH IN
THE DEVELOPMENT PLAN. SYMPHONY GENISIS SHALL, AND SHALL INSTRUCT ALL PERSONS
WHOM IT ENGAGES PURSUANT TO SECTION 2 HEREOF TO, PERFORM ITS OBLIGATIONS
HEREUNDER AND UNDER DEVELOPMENT PLAN ACTING IN GOOD FAITH AND IN ACCORDANCE WITH
THE APPLICABLE PROVISION OF THE DEVELOPMENT PLAN, THE DEVELOPMENT BUDGET, AND
THE TERMS OF THIS AGREEMENT.

 


7.2          SUBCONTRACTING.   SYMPHONY GENISIS IS SUBCONTRACTING, AND WILL IN
THE FUTURE SUBCONTRACT, CERTAIN OF ITS RESPONSIBILITIES UNDER THE DEVELOPMENT
PLAN TO RRD (PURSUANT TO THE RRD SERVICES AGREEMENT), TO ISIS (PURSUANT HERETO)
AND TO OTHER VENDORS AND SERVICE PROVIDERS (PURSUANT TO SUBCONTRACTING
AGREEMENTS TO BE APPROVED BY THE DEVELOPMENT COMMITTEE); PROVIDED, THAT SYMPHONY
GENISIS SHALL REMAIN RESPONSIBLE FOR THE PERFORMANCE OF ITS OBLIGATIONS
HEREUNDER NOTWITHSTANDING ANY SUCH ARRANGEMENT. ANY SUBCONTRACTING AGREEMENT
ENTERED INTO BY SYMPHONY GENISIS (INCLUDING SUCH CONTRACTS AS RRD MAY NEGOTIATE
ON ITS BEHALF) SHALL INCLUDE A PROVISION PERMITTING ASSIGNMENT AT ANY TIME OF
THE SUBCONTRACTING AGREEMENT FROM SYMPHONY GENISIS TO ISIS WITHOUT THE
SUBCONTRACTOR’S CONSENT.

 


7.3          INSURANCE.   SYMPHONY GENISIS SHALL MAINTAIN INSURANCE WITH
CREDITWORTHY INSURANCE COMPANIES AGAINST SUCH RISKS AND IN SUCH AMOUNTS AS ARE
USUALLY MAINTAINED OR INSURED AGAINST BY OTHER COMPANIES OF ESTABLISHED REPUTE
ENGAGED IN THE SAME OR A SIMILAR BUSINESS.

 


11

--------------------------------------------------------------------------------



 


7.4          STAFFING.   SYMPHONY GENISIS SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO PROVIDE, OR CAUSE TO BE PROVIDED ON ITS BEHALF (INCLUDING PERSONNEL
RETAINED BY RRD), SUFFICIENT AND COMPETENT STAFF AND PERSONNEL THAT HAVE THE
SKILL AND EXPERTISE NECESSARY TO PERFORM SYMPHONY GENISIS’ OBLIGATIONS UNDER
THIS AGREEMENT, THE RRD SERVICES AGREEMENT, THE DEVELOPMENT PLAN AND THE
DEVELOPMENT BUDGET, INCLUDING, BUT NOT LIMITED TO, (I) CARRYING OUT ITS
MANAGEMENT AND ADMINISTRATIVE FUNCTIONS PURSUANT TO THE RRD SERVICES AGREEMENT,
AND (II) AND CARRYING OUT ITS CLINICAL DEVELOPMENT DUTIES IN ACCORDANCE WITH
THIS AGREEMENT, THE DEVELOPMENT PLAN AND THE DEVELOPMENT BUDGET.

 


7.5          AUDIT.   SYMPHONY GENISIS SHALL PERMIT EACH OF ISIS, HOLDINGS,
INVESTORS AND EACH SYMPHONY FUND AND THEIR DULY AUTHORIZED REPRESENTATIVES AT
ALL REASONABLE BUSINESS HOURS TO INSPECT (1) SYMPHONY GENISIS’ BOOKS, RECORDS
AND OTHER REASONABLY REQUESTED MATERIALS AND (2) ANY AND ALL PROPERTIES OF
SYMPHONY GENISIS, AND IT SHALL PROVIDE TO EACH OF ISIS, HOLDINGS, INVESTORS AND
EACH SYMPHONY FUND ALL BOOKS, RECORDS AND OTHER MATERIALS RELATED TO ANY MEETING
OF THE SYMPHONY GENISIS BOARD AND TO PERMIT HOLDINGS, INVESTORS AND EACH
SYMPHONY FUND TO MAKE COPIES OR EXTRACTS THEREFROM; PROVIDED, THAT EACH
AFOREMENTIONED PARTY MAY CONDUCT ONE SUCH INSPECTION IN EACH CALENDAR YEAR
WITHOUT COST TO SUCH PARTY, AND THAT ANY PARTY CONDUCTING ADDITIONAL INSPECTIONS
SHALL REIMBURSE THE MANAGER FOR ITS REASONABLE COSTS AND EXPENSES IN
FACILITATING SUCH INSPECTION. SYMPHONY GENISIS AND ISIS SHALL MEET TO DISCUSS
THE RESULTS OF THE AUDIT AND, IF REQUIRED, JOINTLY AGREE UPON ANY ACTIONS THAT
WILL BE REQUIRED AS A RESULT OF SUCH AUDITS INCLUDING DEFINING MATERIAL
DISCREPANCIES TO BE ADDRESSED. SYMPHONY GENISIS SHALL MAKE COMMERCIALLY
REASONABLE EFFORTS TO RECONCILE ALL SUCH DISCREPANCIES FOUND BY ISIS, HOLDINGS,
INVESTORS OR ANY SYMPHONY FUND DURING SUCH AUDIT.

 


8.                                      FUNDING AND PAYMENTS.


 


8.1          USE OF PROCEEDS.   SYMPHONY GENISIS SHALL USE ANY AND ALL (X) NET
PROCEEDS RECEIVED BY SYMPHONY GENISIS AS A RESULT OF THE FINANCING, (Y)
INDEMNITY PAYMENTS RECEIVED BY SYMPHONY GENISIS, AND (Z) PAYMENTS RECEIVED BY
SYMPHONY GENISIS PURSUANT TO FIRST AND THIRD PARTY COVERED INSURANCE CLAIMS, FOR
THE DEVELOPMENT OF THE PROGRAMS AND GENERAL CORPORATE PURPOSES, INCLUDING THE
PAYMENT OF ALL FEES AND EXPENSES IN ACCORDANCE WITH THE DEVELOPMENT PLAN AND THE
DEVELOPMENT BUDGET, AS MAY BE MODIFIED FROM TIME TO TIME PURSUANT TO SECTION 4.2
AND THE PAYMENT OF ANY INDEMNIFICATION OBLIGATIONS OF SYMPHONY GENISIS UNDER THE
OPERATIVE DOCUMENTS AND AGREEMENTS WITH THIRD PARTY CONTRACTORS. NOTWITHSTANDING
THE FOREGOING, SYMPHONY GENISIS AGREES THAT ANY AGREEMENT UNDER WHICH SYMPHONY
GENISIS INDEMNIFIES ANY PERSON SHALL CONTAIN APPROPRIATE PROVISIONS TO CAUSE
SUCH PERSON WHO RECEIVES PAYMENTS FROM SYMPHONY GENISIS AS A RESULT OF SYMPHONY
GENISIS’ INDEMNIFICATION OBLIGATIONS UNDER THE OPERATIVE DOCUMENTS, AND WHO IS
SUBSEQUENTLY REIMBURSED FROM INSURANCE PROCEEDS WITH RESPECT TO SUCH LOSSES,
COSTS, INTEREST, AWARDS, JUDGMENTS, FEES LIABILITIES, DAMAGES AND EXPENSES FOR
WHICH SUCH PERSON RECEIVED THE INDEMNITY PAYMENTS FROM SYMPHONY GENISIS, TO THEN
REIMBURSE SYMPHONY GENISIS THE AMOUNTS PAID TO SUCH PERSON BY SYMPHONY GENISIS
TO THE EXTENT OF THE INSURANCE PROCEEDS. SYMPHONY GENISIS FURTHER AGREES TO USE
ALL COMMERCIALLY REASONABLE MEANS TO ENFORCE SUCH PROVISIONS.

 


12

--------------------------------------------------------------------------------



 


8.2          REIMBURSEMENT.   SYMPHONY GENISIS SHALL COMPENSATE ISIS AND RRD
FULLY FOR THEIR RESPECTIVE DEVELOPMENT PLAN-ASSOCIATED ACTIVITIES, INCLUDING
WITHOUT LIMITATION ITS RESEARCH, CLINICAL AND MANUFACTURING SERVICES, AND ANY
OTHER ACTIVITIES DELEGATED TO ISIS OR RRD BY SYMPHONY GENISIS OR THE DEVELOPMENT
COMMITTEE. SUCH COMPENSATION SHALL BE MADE TO (A) ISIS IN ACCORDANCE WITH THE
PROVISIONS OF THIS ARTICLE 8 AND THE PAYMENT TERMS ATTACHED HERETO AS ANNEX E
(THE “PAYMENT TERMS”), THE TERMS OF WHICH ARE HEREBY ADOPTED AND INCORPORATED
HEREIN, AND (B) RRD IN ACCORDANCE WITH THE PAYMENTS TERMS OF SECTION 6 OF THE
RRD SERVICES AGREEMENT AND ANNEX C THERETO.

 


8.3          BUDGET ALLOCATION AND DEVIATIONS.   ISIS SHALL HAVE THE DISCRETION
TO INCUR OUT-OF-POCKET FEES, EXPENSES AND COSTS AND ALLOCATE ISIS RESOURCES IN A
MANNER CONSISTENT WITH THE DEVELOPMENT PLAN AND THE DEVELOPMENT BUDGET. IF ISIS
REASONABLY ANTICIPATES THAT THE ACTUAL COST FOR ANY PARTICULAR ACTIVITY WILL
EXCEED THE GREATER OF (I) [***] OF THAT PORTION OF THE DEVELOPMENT BUDGET
ALLOCATED FOR SUCH ACTIVITY, AND (II) [***] OF THAT PORTION OF THE DEVELOPMENT
BUDGET ALLOCATED FOR SUCH ACTIVITY (OR SUCH GREATER AMOUNT AS THE SYMPHONY
GENISIS BOARD MAY SUBSEQUENTLY DETERMINE), THEN ISIS MAY REQUEST THAT THE
DEVELOPMENT COMMITTEE AMEND THE DEVELOPMENT BUDGET, EITHER AT ITS NEXT SCHEDULED
MEETING OR AT AN AD HOC MEETING, TO REFLECT SUCH COST INCREASE. ISIS SHALL NOT
BE REIMBURSED FOR SUCH ADDITIONAL EXPENDITURE WITHOUT THE PRIOR APPROVAL OF THE
DEVELOPMENT COMMITTEE.

 


8.4          EMPLOYEE BENEFITS.   SYMPHONY GENISIS SHALL NOT BE RESPONSIBLE FOR
PROVIDING OR PAYING ANY BENEFITS (INCLUDING, BUT NOT LIMITED TO, UNEMPLOYMENT,
DISABILITY, INSURANCE, OR MEDICAL, AND ANY PENSION OR PROFIT SHARING PLANS) TO
ISIS OR TO ANY EMPLOYEES OF ISIS OR ANY PERSONS RETAINED OR USED BY ISIS TO
PERFORM ACTIVITIES PURSUANT TO THE DEVELOPMENT PLAN, INCLUDING INDEPENDENT
CONTRACTORS, SUBCONTRACTORS AND AGENTS (COLLECTIVELY, “ISIS PERSONNEL”). AS TO
ISIS OR ANY ISIS PERSONNEL, SYMPHONY GENISIS SHALL NOT BE RESPONSIBLE FOR: (A)
ANY FEDERAL, STATE OR LOCAL INCOME TAX WITHHOLDING; (B) “FICA” CONTRIBUTIONS;
(C) CONTRIBUTIONS TO STATE DISABILITY FUNDS OR LIABILITY FUNDS OR SIMILAR
WITHHOLDINGS; (D) PAYMENT OF ANY OVERTIME WAGES; (E) WORKERS’ COMPENSATION; OR
(F) COMPLIANCE WITH ANY LAWS, RULES OR REGULATIONS GOVERNING EMPLOYEES. ISIS
AGREES THAT, AS BETWEEN SYMPHONY GENISIS AND ISIS, ISIS IS AND WILL CONTINUE TO
BE SOLELY RESPONSIBLE FOR: (I) ALL MATTERS RELATING TO THE PAYMENT OF
COMPENSATION AND PROVISION OF BENEFITS TO ISIS PERSONNEL; AND (II) COMPLIANCE
WITH ALL APPLICABLE LAWS, RULES AND REGULATIONS GOVERNING ISIS’ EMPLOYEES.

 


9.                                      COVENANTS.


 


9.1          MUTUAL COVENANTS.   EACH OF ISIS AND SYMPHONY GENISIS COVENANTS AND
AGREES THAT, WITH RESPECT TO THE PROGRAMS AND ANY OTHER RIGHTS AND OBLIGATIONS
SET FORTH IN THE OPERATIVE DOCUMENTS, IT SHALL:

 

(a)           perform all of its obligations pursuant to this Agreement in
material compliance with: (i) all applicable federal and state laws, statutes,
rules, regulations and orders (including all applicable approval and
qualification requirements thereunder), including, without limitation, the
Federal Food, Drug and Cosmetic Act and the regulations promulgated pursuant
thereto; (ii) all applicable good clinical practices and

 


13

--------------------------------------------------------------------------------


 

guidelines; (iii) all applicable standard operating procedures; (iv) all
applicable Protocols; and (v) the provisions of this Agreement;

 

(b)           keep complete, proper and separate books of record and account,
including a record of all costs and expenses incurred, all charges made, all
credits made and received, and all income derived in connection with the
operation of its business, all in accordance with GAAP;

 

(c)           not employ (or, to the best of its knowledge without further duty
of inquiry, shall not use any contractor or consultant that employs) any
individual or entity debarred by the FDA (or subject to a similar sanction of
any other Regulatory Authority), or, to the best of its knowledge without
further duty of inquiry, any individual who or entity which is the subject of an
FDA debarment investigation or proceeding (or similar proceeding of any other
Regulatory Authority), in the conduct of the Programs;

 

(d)           promptly deliver to the other, upon receipt thereof, notice of all
actions, suits, investigations, litigation and proceedings before any
Governmental Authority, which would reasonably be expected to affect such
Party’s ability to perform its obligations under this Agreement;

 

(e)           upon it receiving Knowledge of (i) a material event or development
with respect to any Program or (ii) a breach of any covenant or representation
of such Party in any material respect, such Party shall notify the other Party
in writing within three (3) Business Days of the receipt of such Knowledge by
any executive officer of such Party, provided that the failure to provide such
notice shall not impair or otherwise be deemed a waiver of any rights any Party
may have arising from such material event or breach; and

 

(f)            with reasonable promptness, deliver to the other such data and
information relating to the ability of such Person to perform its obligations
hereunder as from time to time may be reasonably requested by the other (subject
to the maintenance of the confidentiality of any such information by the
receiving Party). For the avoidance of doubt, this Section 9.1(f) includes Isis’
obligations to provide financial and other necessary information to Symphony
GenIsis and RRD to enable Symphony GenIsis to fulfill its obligations to Isis
under Section 5(d) of the Purchase Option Agreement, and to enable RRD to
fulfill its obligations to Symphony GenIsis and Isis under Sections 5(a) and
5(b) of the RRD Services Agreement.

 


10.                               CONFIDENTIALITY.


 


10.1        CONFIDENTIALITY AGREEMENT.   IT IS UNDERSTOOD THAT DURING THE COURSE
OF THIS AGREEMENT EACH OF THE PARTIES SHALL BE BOUND BY THE TERMS OF THE
CONFIDENTIALITY AGREEMENT. IN ADDITION, THE PARTIES’ EMPLOYEES, SUBCONTRACTORS
AND AGENTS SHALL BE BOUND BY TERMS SUBSTANTIALLY SIMILAR TO THE CONFIDENTIALITY
AGREEMENT. THE FOREGOING SHALL NOT BE CONSTRUED TO (A) REQUIRE ISIS TO AMEND OR
SUPPLEMENT ANY OF THE AGREEMENTS IT ENTERED INTO PRIOR TO THE CLOSING DATE, OR
(B) APPLY TO FUTURE AGREEMENTS ISIS MAY ENTER INTO WITH ANY ISIS ACCOUNTING
ADVISOR, EVEN IF THE CONFIDENTIALITY PROVISIONS IN SUCH AGREEMENTS DO NOT
SATISFY THE FOREGOING REQUIREMENT.

 


14

--------------------------------------------------------------------------------



 


10.2        PERMITTED DISCLOSURE OF INFORMATION.   THE PARTIES AGREE THAT ISIS
SHALL HAVE ACCESS TO, AND MAY USE AND DISCLOSE THE DEVELOPMENT PLAN AND ANY
EXISTING OR NEWLY GENERATED DATA OR INTELLECTUAL PROPERTY DEVELOPED WITH RESPECT
TO THE PROGRAMS (I) TO OBTAIN THE ASSISTANCE OF ONE OR MORE THIRD PARTIES TO
DEVELOP AND/OR COMMERCIALIZE THE PROGRAMS SUBJECT TO THE TERMS OF THIS
AGREEMENT, THE OTHER OPERATIVE DOCUMENTS AND APPROPRIATE CONFIDENTIALITY
AGREEMENTS PURSUANT TO SECTION 10.1 OR AS APPROVED BY SYMPHONY GENISIS, (II) TO
USE SUCH INTELLECTUAL PROPERTY FOR ALL PURPOSES NOT LICENSED EXCLUSIVELY TO
SYMPHONY GENISIS UNDER THE NOVATED AND RESTATED TECHNOLOGY LICENSE AGREEMENT,
AND (III) THROUGH PRESS RELEASES, IN PUBLIC PRESENTATIONS OR AS PART OF OTHER
APPROPRIATE PUBLIC DISCLOSURES; PROVIDED THAT ALL SUCH DISCLOSURE UNDER THIS
SECTION 10.2 SHALL BE SUBJECT TO THE TERMS OF THE CONFIDENTIALITY AGREEMENT.

 


11.                               DISCONTINUATION OPTION.


 


11.1        DISCONTINUATION OPTION.


 

(a)           A Program may only be discontinued in accordance with Section
4.2(c). In the event of such a Program discontinuation during the Term, (i)
Symphony GenIsis shall so notify Isis promptly and in writing of such
discontinuation, and (ii) Isis shall have the right and option (a
“Discontinuation Option”), exercisable for [***] days after receipt of such
written notice from Symphony GenIsis of such discontinuation, to buy back the
Licensed Intellectual Property related to such discontinued Program for a price 
(payable by wire transfer to Symphony GenIsis) that is the sum of (x) the funds
expended on such discontinued Program and (y) a share of all
non-Program-specific expenditures that is in the same proportion to the total of
all non-Program-specific expenditures as the amount in clause (x) of this
sentence is to the aggregate of all Program-specific expenditures (the
“Discontinuation Price”), to be reasonably determined between the Parties, or,
if the Parties are unable to come to a resolution, for a Discontinuation Price
determined in accordance with Section 11.1(c) hereof. If the Discontinuation
Price is determined in accordance with Section 11.1(c), then such [***] day
period shall be extended by the time needed by the Experts for such
determination. Any Discontinuation Price paid to Symphony GenIsis under this
Section 11.1(a) and subsequently dividended or otherwise distributed to Holdings
shall reduce the Purchase Option Exercise Price in the amount of such dividends
or other distributions.

 

(b)           Following the expiration of the Discontinuation Option without
exercise by Isis, if Symphony GenIsis transfers or licenses such Program rights
to a third party before the termination of the Term, all payments and other
consideration that Holdings receives directly from such third party or that
Symphony GenIsis receives from such third party in connection with such transfer
or license prior to the termination of the Term, and subsequently dividends or
otherwise distributes to Holdings, shall reduce the Purchase Option Exercise
Price in the amount of such dividends or other distributions. During the Term,
under no circumstances may Symphony GenIsis or Isis (unless Isis has exercised a
Discontinuation Option in respect of such Program) reinitiate work on a
discontinued Program.

 


15

--------------------------------------------------------------------------------



 

(c)           If Isis and Symphony GenIsis cannot agree on the Discontinuation
Price, with respect to Section 11.1(a), Isis and Symphony GenIsis shall each
appoint a nationally recognized expert in the field of pharmaceutical technology
and licensing (each, an “Expert”) (that, in each case, has had no prior dealings
with either of Isis and Symphony GenIsis in the preceding twelve (12) months),
and such two (2) Experts shall appoint a third Expert. In accordance with this
Section 11.1(c), such three (3) Experts shall jointly determine, or, if all
three (3) Experts shall not be able to agree on such Discontinuation Price as
applicable, two (2) of such three (3) Experts shall jointly determine, the
Discontinuation Price, which determination shall be made within thirty (30) days
of the appointment of the third Expert and, absent manifest error, shall be (i)
binding and conclusive and (ii) the Discontinuation Price at which the
Discontinuation Option shall be exercised by Isis. All costs and expenses
incurred in appointing the Experts shall be shared equally between Isis and
Symphony GenIsis.

 


12.                               REPRESENTATIONS AND WARRANTIES.


 


12.1        ISIS REPRESENTATIONS AND WARRANTIES.   ISIS HEREBY REPRESENTS AND
WARRANTS TO SYMPHONY GENISIS AND HOLDINGS THAT, AS OF THE CLOSING DATE:

 

(a)           Organization. Isis is a corporation, duly organized, validly
existing and in good standing under the laws of the State of Delaware.

 

(b)           Authority and Validity. Isis has all requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement
and the Novated and Restated Technology License Agreement and to consummate the
transactions contemplated thereby. The execution, delivery and performance by
Isis of this Agreement and the Novated and Restated Technology License Agreement
and the consummation of the transactions contemplated thereby have been duly and
validly authorized by all necessary action required on the part of Isis, and no
other proceedings on the part of Isis are necessary to authorize this Agreement
or the Novated and Restated Technology License Agreement or for Isis to perform
its obligations under this Agreement or the Novated and Restated Technology
License Agreement. This Agreement and the Novated and Restated Technology
License Agreement constitute the lawful, valid and legally binding obligations
of Isis, enforceable in accordance with their terms, except as the same may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and
general equitable principles regardless of whether such enforceability is
considered in a proceeding at law or in equity.

 

(c)           No Violation or Conflict. The execution, delivery and performance
of this Agreement and the Novated and Restated Technology License Agreement and
the transactions contemplated thereby do not and will not (i) violate, conflict
with or result in the breach of any provision of the Organizational Documents of
Isis, (ii) conflict with or violate any law or Governmental Order applicable to
Isis or any of its assets, properties or businesses, or (iii) conflict with,
result in any breach of, constitute a default (or event that with the giving of
notice or lapse of time, or both, would become a default) under, require any
consent under, or give to others any rights of termination, amendment,
acceleration,

 


16

--------------------------------------------------------------------------------


 

suspension, revocation or cancellation of, or result in the creation of any
Encumbrance on any of the assets or properties of Isis, pursuant to, any note,
bond, mortgage or indenture, contract, agreement, lease, sublease, license,
permit, franchise or other instrument or arrangement to which Isis is a party
except, in the case of clauses (ii) and (iii), to the extent that such
conflicts, breaches, defaults or other matters would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on Isis or a
material adverse effect on the Programs.

 

(d)           Governmental Consents and Approvals. The execution, delivery and
performance of this Agreement and the Novated and Restated Technology License
Agreement by Isis do not, and the consummation of the transactions contemplated
thereby do not and will not, require any Governmental Approval which has not
already been obtained, effected or provided, except with respect to which the
failure to so obtain, effect or provide would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on Isis or a
material adverse effect on the Programs.

 

(e)           Litigation. Except as disclosed on the Isis 2005 10-K, there are
no actions by or against Isis pending before any Governmental Authority or, to
the knowledge of Isis, threatened to be brought by or before any Governmental
Authority, that would, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect on Isis. There are no pending or, to the
knowledge of Isis, threatened actions, to which Isis is a party (or is
threatened to be named as a party) to set aside, restrain, enjoin or prevent the
execution, delivery or performance of this Agreement or the Operative Documents
or the consummation of the transactions contemplated hereby or thereby by any
party hereto or thereto. Isis is not subject to any Governmental Order (nor, to
the knowledge of Isis, is there any such Governmental Order threatened to be
imposed by any Governmental Authority) that would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on Isis or a
material adverse effect on the Programs.

 

(f)            No Contracts. Except as disclosed on Schedule 12.1(f) hereto,
there are no material contracts between Isis and any third party (other than
licenses of intellectual property that is in turn licensed to Symphony GenIsis
under the Novated and Restated Technology License Agreement), including
contractors, manufacturers or suppliers, used with or otherwise necessary for
the Programs, and all such contracts are assignable to Symphony GenIsis. With
respect to the contracts disclosed on Schedule 12.1(f) hereto, the absence of
such contracts (due to the inability or impracticability of assigning such
contracts to Symphony GenIsis following a termination of this Agreement without
the exercise of the Purchase Option) would not have a material adverse effect on
any of the Programs or on Symphony GenIsis’ rights under the Novated and
Restated Technology License Agreement.

 


12.2        SYMPHONY GENISIS REPRESENTATIONS AND WARRANTIES.   SYMPHONY GENISIS
HEREBY REPRESENTS AND WARRANTS TO ISIS THAT, AS OF THE CLOSING DATE:

 

(a)           Organization. Symphony GenIsis is a corporation, duly organized,
validly existing and in good standing under the laws of the State of Delaware.

 


17

--------------------------------------------------------------------------------



 

(b)           Authority and Validity. Symphony GenIsis has all requisite
corporate power and authority to execute, deliver and perform its obligations
under this Agreement and the Novated and Restated Technology License Agreement
and to consummate the transactions contemplated thereby. The execution, delivery
and performance by Symphony GenIsis of this Agreement and the Novated and
Restated Technology License Agreement and the consummation of the transactions
contemplated thereby have been duly and validly authorized by all necessary
action required on the part of Symphony GenIsis, and no other proceedings on the
part of Symphony GenIsis are necessary to authorize this Agreement or the
Novated and Restated Technology License Agreement or for Symphony GenIsis to
perform its obligations under this Agreement or the Novated and Restated
Technology License Agreement. This Agreement and the Novated and Restated
Technology License Agreement constitute the lawful, valid and legally binding
obligations of Symphony GenIsis, enforceable in accordance with its terms,
except as the same may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and general equitable principles regardless of
whether such enforceability is considered in a proceeding at law or in equity.

 

(c)           No Violation or Conflict. The execution, delivery and performance
of this Agreement and the Novated and Restated Technology License Agreement and
the transactions contemplated thereby do not and will not (i) violate, conflict
with or result in the breach of any provision of the Organizational Documents of
Symphony GenIsis, (ii) conflict with or violate any law or Governmental Order
applicable to Symphony GenIsis or any of its assets, properties or businesses,
or (iii) conflict with, result in any breach of, constitute a default (or event
that with the giving of notice or lapse of time, or both, would become a
default) under, require any consent under, or give to others any rights of
termination, amendment, acceleration, suspension, revocation or cancellation of,
or result in the creation of any Encumbrance on any of the assets or properties
of Symphony GenIsis, pursuant to, any note, bond, mortgage or indenture,
contract, agreement, lease, sublease, license, permit, franchise or other
instrument or arrangement to which Symphony GenIsis is a party except, in the
case of clauses (ii) and (iii), to the extent that such conflicts, breaches,
defaults or other matters would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect on Symphony GenIsis.

 

(d)           Governmental Consents and Approvals. The execution, delivery and
performance of this Agreement and the Novated and Restated Technology License
Agreement by Symphony GenIsis do not, and the consummation of the transactions
contemplated thereby do not and will not, require any Governmental Approval
which has not already been obtained, effected or provided, except with respect
to which the failure to so obtain, effect or provide would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect on
Symphony GenIsis.

 

(e)           Litigation. There are no actions by or against Symphony GenIsis
pending before any Governmental Authority or, to the knowledge of Symphony
GenIsis, threatened to be brought, by or before any Governmental Authority that
would, individually or in the aggregate, reasonably be expected to have a
Material Adverse

 


18

--------------------------------------------------------------------------------


 

Effect on Symphony GenIsis. There are no pending or, to the knowledge of
Symphony GenIsis, threatened actions to which Symphony GenIsis is a party (or is
threatened to be named as a party) to set aside, restrain, enjoin or prevent the
execution, delivery or performance of this Agreement or the Operative Documents
or the consummation of the transactions contemplated hereby or thereby by any
party hereto or thereto. Symphony GenIsis is not subject to any Governmental
Order (nor, to the knowledge of Symphony GenIsis, is there any such Governmental
Order threatened to be imposed by any Governmental Authority) that would,
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect on Symphony GenIsis or a material adverse effect on the Programs.

 


13.                               RELATIONSHIP BETWEEN ISIS AND SYMPHONY
GENISIS.   NOTHING CONTAINED IN THIS AGREEMENT OR ANY ACTS OR OMISSIONS
HEREUNDER SHALL CONSTITUTE OR BE CONSTRUED SO AS TO CREATE ANY JOINT VENTURE OR
PARTNERSHIP RELATIONSHIP BETWEEN ISIS AND SYMPHONY GENISIS, AND THE PARTIES
ACKNOWLEDGE AND AGREE THAT ISIS IS ACTING AS AN INDEPENDENT CONTRACTOR IN THE
PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT.

 


14.                               CHANGE OF CONTROL.   ISIS WILL NOT, AT ANY
TIME DURING THE TERM, UNDERGO A CHANGE OF CONTROL, UNLESS:

 

(a)           the Surviving Entity remains Isis; or

 

(b)           such Surviving Entity shall (i) have executed and delivered to
Symphony GenIsis and Holdings instruments, in form and substance reasonably
acceptable to Symphony GenIsis and Holdings, expressly assuming all of the
obligations of Isis hereunder and under each other Operative Document to which
Isis is a party; and (ii) have provided to Symphony GenIsis and Holdings an
opinion of nationally recognized outside counsel to the effect that (A) the
instruments referred to in clause (i) above are valid and binding obligations of
such Surviving Entity, enforceable in accordance with their terms, except as the
same may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally or general equitable principles regardless of whether such
enforceability is considered in a proceeding at law or in equity, and except as
may be set forth in any express representation and warranty of Isis in this
Agreement, and (B) such Change of Control does not violate any material term of
the Operative Documents; (iii) ensure that all material applications and filings
have been made to, and all material consents have been received from, the United
States Food and Drug Administration, and any applicable foreign equivalent
thereof, necessary for the Surviving Entity to satisfy all of its material
obligations under the Operative Documents, except to the extent that failure to
make such applications or filings or receive such consents would not reasonably
be expected to have a material adverse effect on the Programs or Symphony
GenIsis’ rights under the Operative Documents; and (iv) have arranged for an
appropriate senior executive of the Surviving Entity to discuss in good faith
and reasonable detail with a representative of the Symphony GenIsis Board the
Surviving Entity’s ongoing operations, including, but not limited to, the
Surviving Entity’s commitment to Isis’ obligations under the Operative
Documents, Holdings’ Put Option pursuant to Section 2A of the Purchase Option
Agreement, and the strategic importance of the Programs to the Surviving Entity.

 


19

--------------------------------------------------------------------------------



 


15.                               NO RESTRICTIONS; INDEMNIFICATION.


 


15.1        NO RESTRICTIONS.   NOTHING IN THIS AGREEMENT SHALL LIMIT OR RESTRICT
THE RIGHT OF ANY DIRECTOR, OFFICER OR EMPLOYEE OF ISIS OR ANY DIRECTOR, OFFICER,
OR EMPLOYEE OF ANY OF ITS SUBSIDIARIES OR ITS AFFILIATES TO ENGAGE IN ANY OTHER
BUSINESS OR TO DEVOTE HIS OR HER TIME AND ATTENTION TO THE MANAGEMENT OR OTHER
ASPECTS OF ANY OTHER BUSINESS, WHETHER OF A SIMILAR OR DISSIMILAR NATURE, NOR
LIMIT OR RESTRICT THE RIGHT OF ISIS OR ANY OF ITS AFFILIATES TO ENGAGE IN ANY
OTHER BUSINESS OR TO RENDER SERVICES OF ANY KIND TO ANY OTHER PERSON.

 


15.2        INDEMNIFICATION.

 

(a)           To the greatest extent permitted by applicable law, Isis shall
indemnify and hold harmless Symphony GenIsis and RRD and each of their
respective Affiliates, officers, directors, employees, agents, members,
managers, successors and assigns (each, a “Symphony Indemnified Party”), and
Symphony GenIsis shall indemnify and hold harmless Isis, and its Affiliates and
each of their respective officers, directors, employees, agents (other than Isis
Subcontractors), members, managers, successors and assigns (each, an “Isis
Indemnified Party”), from and against any and all claims, losses, costs,
interest, awards, judgments, fees (including reasonable fees for attorneys and
other professionals), court costs, liabilities, damages and expenses with an
aggregate value of at least [***] (as determined by the applicable Indemnified
Party acting in good faith), incurred by any Symphony Indemnified Party or Isis
Indemnified Party (irrespective of whether any such Indemnified Party is a party
to the action for which indemnification hereunder is sought) (hereinafter, a
“Loss”) to the extent resulting from, arising out of, or relating to any and all
third party suits, claims, actions, proceedings or demands based upon:

 

(i)            in the case of Isis being the Indemnifying Party, (A) any breach
of any representation or warranty made by Isis herein or in any other Operative
Document, (B) any breach of any covenant, agreement or obligation of Isis
contained herein or in any other Operative Document, except to the extent such
covenant, agreement or obligation relates to Isis’ performance under the
Development Plan, (C) any gross negligence or willful misconduct of Isis (and
not that of any Isis Subcontractors) in connection with Isis’ performance of its
obligations under this Agreement (including the Development Plan), (D) any
action undertaken or performed by or on behalf of Isis prior to, and including,
the Closing Date that relates to the Programs or the Products, or (E) in the
event Isis exercises a Discontinuation Option for a Program, any action
undertaken and/or performed by or on behalf of Isis after the Discontinuation
Closing Option Date and relating to the Product that was the subject of such
Program (including the development, manufacture, use, handling, storage, sale or
other disposition of such Product); in each case, except (1) with respect to
Losses for which Isis is entitled to indemnification under this Article 15 or
(2) to the extent such Loss arises from the gross negligence or willful
misconduct of a Symphony Indemnified Party; and

 

(ii)           in the case of Symphony GenIsis being the Indemnifying Party, (A)
any breach of any representation or warranty made by Symphony GenIsis herein  or
in any other Operative Document, (B) any breach of any covenant, agreement or

 


20

--------------------------------------------------------------------------------


 

obligation of Symphony GenIsis contained herein  or in any other Operative
Document, (C) any gross negligence or willful misconduct of Symphony GenIsis
(and not that of its direct subcontractors) in connection with Symphony GenIsis’
performance of its obligations under this Agreement, or (E) the development,
manufacture, use, handling, storage, sale or other disposition of the Products
(including in the course of conducting the Programs) during the Term (except
with respect to the development, manufacture, use, handling, storage, sale or
other disposition, after Isis’ exercise of the Discontinuation Option, of
Products covered under Section 15.2(a)(i)(E)); in each case, except (1) with
respect to Losses for which Symphony GenIsis is entitled to indemnification
under this Article 15, or (2) Losses deemed to have arisen from the breach by
Isis of any covenant, agreement or obligation under this Agreement that relates
to Isis’ performance under the Development Plan, as determined by a court,
arbitrator or pursuant to a settlement agreement, or (3) to the extent such Loss
arises from the gross negligence or willful misconduct of an Isis Indemnified
Party.

 

To the extent that the foregoing undertaking by Isis or Symphony GenIsis may
be               unenforceable for any reason, such Party shall make the maximum
contribution to the    payment and satisfaction of any Loss that is permissible
under applicable law.

 

(b)           Notice of Claims. Any Indemnified Party that proposes to assert a
right to be indemnified under this Section 15.2 shall notify Isis or Symphony
GenIsis, as applicable (the “Indemnifying Party”), promptly after receipt of
notice of commencement of any action, suit or proceeding against such
Indemnified Party (an “Indemnified Proceeding”) in respect of which a claim is
to be made under this Section 15.2, or the incurrence or realization of any Loss
in respect of which a claim is to be made under this Section 15.2, of the
commencement of such Indemnified Proceeding or of such incurrence or
realization, enclosing a copy of all relevant documents, including all papers
served and claims made, but the omission so to notify the applicable
Indemnifying Party promptly of any such Indemnified Proceeding or incurrence or
realization shall not relieve (x) such Indemnifying Party from any liability
that it may have to such Indemnified Party under this Section 15.2 or otherwise,
except, as to such Indemnifying Party’s liability under this Section 15.2, to
the extent, but only to the extent, that such Indemnifying Party shall have been
prejudiced by such omission, or (y) any other indemnitor from liability that it
may have to any Indemnified Party under the Operative Documents.

 

(c)           Defense of Proceedings. In case any Indemnified Proceeding shall
be brought against any Indemnified Party, it shall notify the applicable
Indemnifying Party of the commencement thereof as provided in Section 15.2(b),
and such Indemnifying Party shall be entitled to participate in, and provided
such Indemnified Proceeding involves a claim solely for money damages and does
not seek an injunction or other equitable relief against the Indemnified Party
and is not a criminal or regulatory action, to assume the defense of, such
Indemnified Proceeding with counsel reasonably satisfactory to such Indemnified
Party. After notice from such Indemnifying Party to such Indemnified Party of
such Indemnifying Party’s election so to assume the defense thereof and the
failure by such Indemnified Party to object to such counsel within ten (10)
Business Days following its receipt of such notice, such Indemnifying Party
shall not be

 


21

--------------------------------------------------------------------------------


 

liable to such Indemnified Party for legal or other expenses related to such
Indemnified Proceedings incurred after such notice of election to assume such
defense except as provided below and except for the reasonable costs of
investigating, monitoring or cooperating in such defense subsequently incurred
by such Indemnified Party reasonably necessary in connection with the defense
thereof. Such Indemnified Party shall have the right to employ its counsel in
any such Indemnified Proceeding, but the fees and expenses of such counsel shall
be at the expense of such Indemnified Party unless:

 

(i)            the employment of counsel by such Indemnified Party at the
expense of the applicable Indemnifying Party has been authorized in writing by
such Indemnifying Party;

 

(ii)           such Indemnified Party shall have reasonably concluded in its
good faith (which conclusion shall be determinative unless a court determines
that such conclusion was not reached reasonably and in good faith) that there is
or may be a conflict of interest between the applicable Indemnifying Party and
such Indemnified Party in the conduct of the defense of such Indemnified
Proceeding or that there are or may be one or more different or additional
defenses, claims, counterclaims, or causes of action available to such
Indemnified Party (it being agreed that in any case referred to in this clause
(ii) such Indemnifying Party shall not have the right to direct the defense of
such Indemnified Proceeding on behalf of the Indemnified Party);

 

(iii)          the applicable Indemnifying Party shall not have employed counsel
reasonably acceptable to the Indemnified Party, to assume the defense of such
Indemnified Proceeding within a reasonable time after notice of the commencement
thereof; provided, however, that (A) this clause (iii) shall not be deemed to
constitute a waiver of any conflict of interest that may arise with respect to
any such counsel, and (B) an Indemnified Party may not invoke this clause (iii)
if such Indemnified Party failed to timely object to such counsel pursuant to
the first paragraph of this Section 15.2(c) above (it being agreed that in any
case referred to in this clause (iii) such Indemnifying Party shall not have the
right to direct the defense of such Indemnified Proceeding on behalf of the
Indemnified Party); or

 

(iv)          any counsel employed by the applicable Indemnifying Party shall
fail to timely commence or reasonably conduct the defense of such Indemnified
Proceeding and such failure has prejudiced (or is in immediate danger of
prejudicing) the outcome of such Indemnified Proceeding (it being agreed that in
any case referred to in this clause (iv) such Indemnifying Party shall not have
the right to direct the defense of such Indemnified Proceeding on behalf of the
Indemnified Party);

 

in each of which cases the fees and expenses of counsel for such Indemnified
Party shall be at the expense of such Indemnifying Party. Only one counsel shall
be retained by all Indemnified Parties with respect to any Indemnified
Proceeding, unless counsel for any Indemnified Party reasonably concludes in
good faith (which conclusion shall be

 


22

--------------------------------------------------------------------------------



 

determinative unless a court determines that such conclusion was not reached
reasonably and in good faith) that there is or may be a conflict of interest
between such Indemnified Party and one or more other Indemnified Parties in the
conduct of the defense of such Indemnified Proceeding or that there are or may
be one or more different or additional defenses, claims, counterclaims, or
causes or action available to such Indemnified Party.

 

(d)           Settlement. Without the prior written consent of such Indemnified
Party, such Indemnifying Party shall not settle or compromise, or consent to the
entry of any judgment in, any pending or threatened Indemnified Proceeding,
unless such settlement, compromise, consent or related judgment (i) includes an
unconditional release of such Indemnified Party from all liability for Losses
arising out of such claim, action, investigation, suit or other legal
proceeding, (ii) provides for the payment of money damages as the sole relief
for the claimant (whether at law or in equity), (iii) involves no finding or
admission of any violation of law or the rights of any Person by the Indemnified
Party, and (iv) is not in the nature of a criminal or regulatory action. No
Indemnified Party shall settle or compromise, or consent to the entry of any
judgment in, any pending or threatened Indemnified Proceeding (A) in respect of
which any payment would result hereunder or under any other Operative Document,
(B) which includes an injunction that will adversely affect any Indemnifying
Party, (C) which involves a finding or admission of any violation of law or the
rights of any Indemnifying Party, or (D) which is in the nature of a criminal or
regulatory action, without the prior written consent of the Indemnifying Party,
such consent not to be unreasonably conditioned, withheld or delayed.

 


16.                               LIMITATION OF LIABILITIES.


 


16.1        BETWEEN THE PARTIES.   TO THE GREATEST EXTENT PERMITTED BY
APPLICABLE LAW, NEITHER PARTY NOR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS,
MEMBERS, MANAGERS, EMPLOYEES, INDEPENDENT CONTRACTORS OR AGENTS (INCLUDING RRD
AND ITS MEMBERS, MANAGERS, EMPLOYEES, INDEPENDENT CONTRACTORS AND AGENTS) SHALL
HAVE ANY LIABILITY OF ANY TYPE (INCLUDING, BUT NOT LIMITED TO, CLAIMS IN
CONTRACT, NEGLIGENCE AND TORT LIABILITY) FOR ANY SPECIAL, INCIDENTAL, INDIRECT
OR CONSEQUENTIAL DAMAGES, INCLUDING, BUT NOT LIMITED TO, THE LOSS OF
OPPORTUNITY, LOSS OF USE OR LOSS OF REVENUE OR PROFIT IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR THE SERVICES PERFORMED HEREUNDER, EVEN IF SUCH
DAMAGES MAY HAVE BEEN FORESEEABLE. THE FOREGOING SHALL NOT LIMIT EITHER PARTY’S
INDEMNIFICATION OBLIGATIONS PURSUANT TO SECTION 15.2 AND SHALL NOT APPLY TO
BREACHES OF ITS CONFIDENTIALITY OBLIGATIONS PURSUANT TO ARTICLE 10.

 


16.2        PURSUANT TO THE RRD SERVICES AGREEMENT.   EACH PARTY HEREBY
ACKNOWLEDGES AND AGREES THAT, PURSUANT TO SECTIONS 9(F) AND (G) OF THE RRD
SERVICES AGREEMENT, RRD HAS EXPRESSLY DISCLAIMED ALL LIABILITY FOR (A) ANY CLAIM
ARISING OUT OF, OR ALLEGEDLY ARISING OUT OF THE ACTIVITIES CARRIED OUT BY (OR
WITHIN THE AUTHORITY OF) ISIS (AND SUCH ISIS


 


23

--------------------------------------------------------------------------------



 


SUBCONTRACTORS AND VENDORS IT MAY RETAIN) HEREUNDER, OR FOR ANY LIABILITY
ARISING UNDER THE NOVATED AND RESTATED TECHNOLOGY LICENSE AGREEMENT WITH RESPECT
TO ANY LICENSE OR SUBLICENSE THEREUNDER IN RELATION TO THE ACTIVITIES CARRIED
OUT BY (OR WITHIN THE AUTHORITY OF) ISIS (AND SUCH ISIS SUBCONTRACTORS AND
VENDORS IT MAY RETAIN) HEREUNDER, AND (B) SUPERVISING, COMPENSATING OR
DISCHARGING, OR ANY OTHER LIABILITY TO OR WITH RESPECT TO, ANY VENDOR RETAINED
BY ISIS (OR, IN THE CASE OF A VENDOR ENGAGED BY BOTH RRD AND ISIS, TO AND FOR
SUCH VENDOR TO THE EXTENT THAT SUCH VENDOR PERFORMS SERVICES FOR ISIS), EXCEPT
THAT RRD SHALL MAKE PAYMENTS FROM SYMPHONY GENISIS’ FUNDS TO REIMBURSE ISIS, IN
ACCORDANCE WITH ARTICLE 8 AND ANNEX E OF THIS AGREEMENT, FOR COSTS AND EXPENSES
INCURRED BY ISIS IN CONNECTION WITH THE ENGAGEMENT OF SUCH VENDORS BY ISIS FOR
THE PERFORMANCE OF SERVICES CONTEMPLATED UNDER THE DEVELOPMENT PLAN.

 


17.                               TERM AND TERMINATION.

 


17.1        TERM.   THIS AGREEMENT SHALL BE EFFECTIVE AS OF THE CLOSING DATE AND
SHALL EXPIRE ON THE LAST DAY OF THE TERM, UNLESS THE AGREEMENT IS EARLIER
TERMINATED AS SPECIFIED IN THIS ARTICLE 17.

 


17.2        TERMINATION FOR ISIS’ BREACH.

 

(a)           Symphony GenIsis may terminate this Agreement at any time upon
written notice to Isis if Isis is in material default or breach of this
Agreement, and such material default or breach continues unremedied for a period
of sixty (60) days after written notice thereof is delivered to Isis. Such cure
period may be extended if (i) Isis reasonably believes such breach can be cured
within ninety (90) days of Isis’ receipt of Symphony GenIsis’ written notice of
such breach (and notifies Symphony GenIsis in writing of such belief and the
basis for such belief), and (ii) Symphony GenIsis, acting reasonably, agrees. If
Isis fails to remedy the default or breach within the applicable cure period,
Symphony GenIsis may by final notice of termination to Isis terminate this
Agreement.

 

(b)           In the event that Symphony GenIsis terminates this Agreement
pursuant to Section 17.2(a) above, Isis may exercise its Purchase Option,
pursuant to Section 1(c)(v) of the Purchase Option Agreement, within five (5)
Business Days of receiving such notice of termination from Symphony GenIsis;
provided, that if such termination occurs after a Change of Control with respect
to Isis has occurred, and if the successor entity chooses not to exercise its
Purchase Option, then Holdings may exercise its Put Option pursuant Section 2A
of the Purchase Option Agreement.

 


17.3        TERMINATION FOR SYMPHONY GENISIS’ BREACH.   ISIS MAY TERMINATE THIS
AGREEMENT AT ANY TIME UPON WRITTEN NOTICE TO SYMPHONY GENISIS IF SYMPHONY
GENISIS IS IN MATERIAL DEFAULT OR BREACH OF THIS AGREEMENT, AND SUCH MATERIAL
DEFAULT OR BREACH CONTINUES UNREMEDIED FOR A PERIOD OF SIXTY (60) DAYS AFTER
WRITTEN NOTICE THEREOF IS DELIVERED TO SYMPHONY GENISIS. SUCH CURE PERIOD MAY BE
EXTENDED IF (I) SYMPHONY GENISIS REASONABLY BELIEVES SUCH BREACH CAN BE CURED
WITHIN NINETY (90) DAYS OF SYMPHONY GENISIS’ RECEIPT OF ISIS’ WRITTEN NOTICE OF
SUCH BREACH (AND NOTIFIES ISIS IN WRITING OF SUCH BELIEF AND THE BASIS FOR SUCH
BELIEF), AND (II) ISIS, ACTING REASONABLY,


 


24

--------------------------------------------------------------------------------



 


AGREES. IF SYMPHONY GENISIS FAILS TO REMEDY THE DEFAULT OR BREACH WITHIN THE
APPLICABLE CURE PERIOD, ISIS MAY BY FINAL NOTICE OF TERMINATION TO SYMPHONY
GENISIS TERMINATE THIS AGREEMENT.

 


17.4        TERMINATION OF LICENSE AGREEMENT.   THIS AGREEMENT SHALL
AUTOMATICALLY TERMINATE UPON THE TERMINATION OF THE NOVATED AND RESTATED
TECHNOLOGY LICENSE AGREEMENT.

 


17.5        SURVIVAL.


 

(a)           The agreements and covenants of the Parties set forth in Articles
10, 11, 15, 16 and 18, and Sections 6.7 and 17.5 shall survive the expiration or
termination of this Agreement. In addition, Section 8.2 shall, to the extent
that the costs and expenses reimbursable thereunder have been incurred or become
uncancellable prior to such termination, also survive such expiration.

 

(b)           If Isis does not exercise the Purchase Option, in addition to the
provisions specified in Section 17.5(a), then Section 5.4 shall also survive
such unexercised expiration.

 


18.                               MISCELLANEOUS.


 


18.1        NO PETITION.   ISIS COVENANTS AND AGREES THAT, PRIOR TO THE DATE
WHICH IS ONE (1) YEAR AND ONE (1) DAY AFTER THE EXPIRATION OF THE TERM, ISIS
WILL NOT INSTITUTE OR JOIN IN THE INSTITUTION OF ANY BANKRUPTCY, INSOLVENCY,
REORGANIZATION OR SIMILAR PROCEEDING AGAINST SYMPHONY GENISIS. THE PROVISIONS OF
THIS SECTION 18.1 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.

 


18.2        NOTICES.   ANY NOTICE, REQUEST, DEMAND, WAIVER, CONSENT, APPROVAL OR
OTHER COMMUNICATION WHICH IS REQUIRED OR PERMITTED TO BE GIVEN TO ANY PARTY
SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN ONLY IF DELIVERED TO THE PARTY
PERSONALLY OR SENT TO THE PARTY BY FACSIMILE TRANSMISSION (PROMPTLY FOLLOWED BY
A HARD-COPY DELIVERED IN ACCORDANCE WITH THIS SECTION 18.2), BY NEXT BUSINESS
DAY DELIVERY BY A NATIONALLY RECOGNIZED COURIER SERVICE, OR BY REGISTERED OR
CERTIFIED MAIL (RETURN RECEIPT REQUESTED), WITH POSTAGE AND REGISTRATION OR
CERTIFICATION FEES THEREON PREPAID, ADDRESSED TO THE PARTY AT ITS ADDRESS SET
FORTH BELOW:

 

Isis:

Isis Pharmaceuticals, Inc.
1896 Rutherford Road
Carlsbad, CA 92008-7208
Attn:  B. Lynne Parshall
Facsimile:  (760) 603-4652

 

25

--------------------------------------------------------------------------------


 

With a copy to:

Isis Pharmaceuticals, Inc.
1896 Rutherford Road
Carlsbad, CA 92008-7208
Attn:  General Counsel
Facsimile:  (760) 268-4922

 

Symphony GenIsis:

Symphony GenIsis, Inc.
7361 Calhoun Place, Suite 325
Rockville, MD  20850
Attn:  Charles W. Finn, Ph.D.
Facsimile:  (301) 762-6154

 

Holdings:

Symphony GenIsis Holdings LLC
7361 Calhoun Place, Suite 325
Rockville, MD  20850
Attn:  Joseph P. Clancy
Facsimile:  (301) 762-6154

 

with copies to:

Symphony Capital Partners, L.P.
875 Third Avenue
18th Floor
New York, NY  10022
Attn: Mark Kessel
Facsimile:  (212) 632-5401

 

and

Symphony Strategic Partners, LLC
875 Third Avenue
18th Floor
New York, NY  10022
Attn: Mark Kessel
Facsimile:  (212) 632-5401

 

or to such other address as such Party may from time to time specify by notice
given in the manner provided herein to each other Party entitled to receive
notice hereunder.

 


26

--------------------------------------------------------------------------------



 


18.3        GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE OF PROCESS.

 

(a)           This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

(b)           Each of the Parties hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or federal court of the United States of America sitting in
The City of New York, Borough of Manhattan, and any appellate court from any
jurisdiction thereof, in any action or proceeding arising out of or relating to
this Agreement, or for recognition or enforcement of any judgment, and each of
the Parties hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the fullest extent permitted by law, in such federal
court. Each of the Parties agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any Party may otherwise have to bring any
action or proceeding relating to this Agreement.

 

(c)           Each of the Parties irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any New York State or federal
court. Each of the Parties hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 


18.4        WAIVER OF JURY TRIAL.   EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT.

 


18.5        ENTIRE AGREEMENT.   THIS AGREEMENT (INCLUDING ANY ANNEXES,
SCHEDULES, EXHIBITS OR OTHER ATTACHMENTS HERETO) CONSTITUTES THE ENTIRE
AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE MATTERS COVERED HEREBY, AND NO
ORAL OR WRITTEN STATEMENT MAY BE USED TO INTERPRET OR VARY THE MEANING OF THE
TERMS AND CONDITIONS HEREOF. THIS AGREEMENT SUPERSEDES ALL PRIOR AGREEMENTS AND
UNDERSTANDING WITH RESPECT TO SUCH MATTERS BETWEEN THE PARTIES, INCLUDING THE
RESEARCH AND DEVELOPMENT AGREEMENT BUT EXCLUDING THE OPERATIVE DOCUMENTS.

 


18.6        AMENDMENT; SUCCESSORS; ASSIGNMENT; COUNTERPARTS.


 

(a)           The terms of this Agreement shall not be altered, modified,
amended,      waived or supplemented in any manner whatsoever except by a
written instrument signed by each of the Parties.

 

(b)           Nothing expressed or implied herein is intended or shall be
construed to confer upon or to give to any Person, other than the Parties (and,
to the extent of Section 18.8, RRD), any right, remedy or claim under or by
reason of this Agreement or of any

 

27

--------------------------------------------------------------------------------


 

term, covenant or condition hereof, and all the terms, covenants, conditions,
promises and agreements contained herein shall be for the sole and exclusive
benefit of the Parties (and, to the extent of Section 18.8, RRD) and their
successors and permitted assigns.

 

(c)           This Agreement may not be assigned by either Party hereto without
the prior written consent of the other part; provided that, in the event Isis
undergoes a Change of Control in compliance with Article 14 hereof, Isis may
assign this Agreement to its Successor Entity.

 

(d)           This Agreement may be executed in one or more counterparts, each
of which, when executed, shall be deemed an original but all of which taken
together shall constitute one and the same Agreement.

 


18.7        SEVERABILITY.   IF ANY TERM OR OTHER PROVISION OF THIS AGREEMENT IS
INVALID, ILLEGAL OR INCAPABLE OF BEING ENFORCED BY ANY RULE OF LAW OR PUBLIC
POLICY, ALL OTHER CONDITIONS AND PROVISIONS OF THIS AGREEMENT SHALL NEVERTHELESS
REMAIN IN FULL FORCE AND EFFECT SO LONG AS THE ECONOMIC OR LEGAL SUBSTANCE OF
THE TRANSACTIONS CONTEMPLATED HEREBY IS NOT AFFECTED IN A MANNER MATERIALLY
ADVERSE TO EITHER PARTY. UPON SUCH DETERMINATION THAT ANY TERM OR OTHER
PROVISION IS INVALID, ILLEGAL OR INCAPABLE OF BEING ENFORCED, THE PARTIES HERETO
SHALL NEGOTIATE IN GOOD FAITH TO MODIFY THIS AGREEMENT SO AS TO EFFECT THE
ORIGINAL INTENT OF THE PARTIES AS CLOSELY AS POSSIBLE IN AN ACCEPTABLE MANNER TO
THE END THAT THE TRANSACTIONS CONTEMPLATED HEREBY ARE FULFILLED TO THE EXTENT
POSSIBLE.

 


18.8        THIRD PARTY BENEFICIARY.  EACH OF THE PARTIES AGREES THAT RRD SHALL
BE A THIRD PARTY BENEFICIARY OF ARTICLES 2, 8 AND 16, AND SECTIONS 4.1, 4.2(A),
4.2(B), 7.1, 7.4, 9.1(F), 15.2 AND 18.6(B) OF THIS AGREEMENT.

 

[SIGNATURES FOLLOW ON NEXT PAGE]

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the day and year above written.

 

SYMPHONY GENISIS HOLDINGS LLC



By:

Symphony Capital Partners, L.P.,

 

 

its Manager

 

 

 

 

By:

Symphony Capital GP, L.P.,

 

 

its general partner

 

 

 

 

By:

Symphony GP, LLC,

 

 

its general partner

 

 

 

 

 

 

 

By:

 

/s/ Mark Kessel

 

 

Name:

Mark Kessel

 

Title:

Managing Member

 

 

SYMPHONY GENISIS, INC.

 

 

By:

 

/s/ Neil J. Sandler

 

 

 

Name:

Neil J. Sandler

 

Title:

Chairman of the Board

 

 

 

ISIS PHARMACEUTICALS, INC.

 

 

By:

 

/s/ B. Lynne Parshall, J.D.

 

 

 

Name:

B. Lynne Parshall, J.D.

 

Title:

Executive Vice President, Chief Financial Officer and Secretary

 

--------------------------------------------------------------------------------


 

ANNEX A

 

CERTAIN DEFINITIONS

 

CERTAIN DEFINITIONS

 

“$” means United States dollars.

 

“Accredited Investor” has the meaning set forth in Rule 501(a) of Regulation D
promulgated under the Securities Act of 1933, as amended.

 

“Act” means the Delaware Limited Liability Company Act, 6 Del. C. § 18-101 et
seq.

 

“Ad Hoc Meeting” has the meaning set forth in Paragraph 6 of Annex B of the
Amended and Restated Research and Development Agreement.

 

“Additional Party” has the meaning set forth in Section 13 of the
Confidentiality Agreement.

 

“Additional Regulatory Filings” means such Governmental Approvals as required to
be made under any law applicable to the purchase of the Symphony GenIsis Equity
Securities under the Purchase Option Agreement.

 

“Adjusted Capital Account Deficit” has the meaning set forth in Section 1.01 of
the Holdings LLC Agreement.

 

“Affected Member” has the meaning set forth in Section 27 of the Investors LLC
Agreement.

 

“Affiliate” means, with respect to any Person (i) any Person directly or
indirectly controlling, controlled by or under common control with such Person,
(ii) any officer, director, general partner, member or trustee of such Person,
or (iii) any Person who is an officer, director, general partner, member or
trustee of any Person described in clauses (i) or (ii) of this sentence.  For
purposes of this definition, the terms “controlling,” “controlled by” or “under
common control with” shall mean the possession, direct or indirect, of the power
to direct or cause the direction of the management and policies of a Person or
entity, whether through the ownership of voting securities, by contract or
otherwise, or the power to elect at least 50% of the directors, managers,
general partners, or persons exercising similar authority with respect to such
Person or entities.

 

“Amended and Restated Research and Development Agreement” means the Amended and
Restated Research and Development Agreement dated as of the Closing Date, among
Isis, Holdings and Symphony GenIsis.

 

“ApoB” means apolipoprotein B.

 

--------------------------------------------------------------------------------


 

“ApoB Product” means a pharmaceutical composition comprising an ASO that targets
ApoB.

 

“ApoB Program” means the identification, development, manufacture and/or use of
any ApoB Product in accordance with the Development Plan.

 

“ASO” means an oligonucleotide or analog, mimic or mimetic thereof having a
sequence that selectively modulates protein synthesis via the binding, partially
or wholly, of such oligomeric compound to a complementary nucleic acid sequence
encoding, directly or indirectly, said protein.

 

“Asset Value” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.

 

“Auditors” means an independent certified public accounting firm of recognized
national standing.

 

“Balance Sheet Deficiency Date” has the meaning set forth in Section 1(c)(iii)
of the Purchase Option Agreement.

 

“Bankruptcy Code” means the United States Bankruptcy Code.

 

“Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in The City of New York or the City of San Francisco are
authorized or required by law to remain closed.

 

“Capital Contributions” has the meaning set forth in Section 1.01 of the
Holdings LLC Agreement.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Available for Distribution” has the meaning set forth in Section 1.01 of
the Holdings LLC Agreement.

 

“Chair” has the meaning set forth in Paragraph 4 of Annex B to the Amended and
Restated Research and Development Agreement.

 

“Change of Control” means and includes the occurrence of any of the following
events, but specifically excludes (i) acquisitions of capital stock directly
from Isis for cash, whether in a public or private offering, (ii) sales of
capital stock by stockholders of Isis, and (iii) acquisitions of capital stock
by or from any employee benefit plan or related trust:

 

(a)           the merger, reorganization or consolidation of Isis into or with
another corporation or legal entity in which Isis’ stockholders holding the
right to vote with respect to matters generally immediately preceding such
merger, reorganization or consolidation, own less than fifty percent (50%) of
the voting securities of the surviving entity; or

 

--------------------------------------------------------------------------------


 

(b)           the sale of all or substantially all of Isis’ assets or business.

 

“Class A Member” means a holder of a Class A Membership Interest.

 

“Class A Membership Interest” means a Class A Membership Interest in Holdings.

 

“Class B Member” means a holder of a Class B Membership Interest.

 

“Class B Membership Interest” means a Class B Membership Interest in Holdings.

 

“Class C Member” means a holder of a Class C Membership Interest.

 

“Class C Membership Interest” means a Class C Membership Interest in Holdings.

 

“Client Schedules” has the meaning set forth in Section 5(b) of the RRD Services
Agreement.

 

“Clinical Budget Component” has the meaning set forth in Section 4.1 of the
Amended and Restated Research and Development Agreement.

 

“Closing Date” means April 7, 2006.

 

“CMC” means the chemistry, manufacturing and controls documentation as required
for filings with Regulatory Authority relating to the manufacturing, production
and testing of drug products.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Committed Capital” means $75,000,000.00.

 

“Common Stock” means the common stock, par value $0.01 per share, of Symphony
GenIsis.

 

“Company Expenses” has the meaning set forth in Section 5.09 of the Holdings LLC
Agreement.

 

“Company Property” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.

 

“Confidential Information” has the meaning set forth in Section 2 of the
Confidentiality Agreement.

 

“Confidentiality Agreement” means the Confidentiality Agreement, dated as of the
Closing Date, among Symphony GenIsis, Holdings, Isis, SCP, SSP, Investors,
Symphony Capital and RRD, as such agreement may be amended or amended and
restated from time to time.

 

--------------------------------------------------------------------------------


 

“Conflict Transaction” has the meaning set forth in Article X of the Symphony
 GenIsis Charter.

 

“Control” means, with respect to any material, information or intellectual
property right, that a Party owns or has a license to such item or right, and
has the ability to grant the other Party access, a license or a sublicense (as
applicable) in or to such item or right as provided in the Operative Documents
without violating the terms of any agreement or other arrangement with any third
party.

 

“Debt” of any Person means, without duplication:

 

(a)           all indebtedness of such Person for borrowed money,

 

(b)           all obligations of such Person for the deferred purchase price of
property or services (other than any portion of any trade payable obligation
that shall not have remained unpaid for 91 days or more from the later of (A)
the original due date of such portion and (B) the customary payment date in the
industry and relevant market for such portion),

 

(c)           all obligations of such Person evidenced by bonds, notes,
debentures or other similar instruments,

 

(d)           all obligations of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (whether or not the rights and remedies of the seller or
lender under such agreement in an event of default are limited to repossession
or sale of such property),

 

(e)           all Capitalized Leases to which such Person is a party,

 

(f)            all obligations, contingent or otherwise, of such Person under
acceptance, letter of credit or similar facilities,

 

(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise acquire for value any Equity Securities of such Person,

 

(h)           the net amount of all financial obligations of such Person in
respect of Hedge Agreements,

 

(i)            the net amount of all other financial obligations of such Person
under any contract or other agreement to which such Person is a party,

 

(j)            all Debt of other Persons of the type described in clauses (a)
through (i) above guaranteed, directly or indirectly, in any manner by such
Person, or in effect guaranteed, directly or indirectly, by such Person through
an agreement (A) to pay or purchase such Debt or to advance or supply funds for
the payment or purchase of such Debt, (B) to purchase, sell or lease (as lessee
or lessor) property, or to purchase or sell services, primarily for the purpose
of enabling the debtor to make payment of such Debt or to assure the holder of
such Debt against loss, (C) to supply funds to or in any other

 

--------------------------------------------------------------------------------


 

manner invest in the debtor (including any agreement to pay for property or
services irrespective of whether such property is received or such services are
rendered) or (D) otherwise to assure a creditor against loss, and

 

(k)           all Debt of the type described in clauses (a) through (i) above
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Encumbrance on property
(including accounts and contract rights) owned or held or used under lease or
license by such Person, even though such Person has not assumed or become liable
for payment of such Debt.

 

“Development Budget” means the budget (comprised of the Management Budget
Component and the Clinical Budget Component) for the implementation of the
Development Plan (the initial form of which was agreed upon by Isis and Symphony
GenIsis as of the Closing Date and attached to the Amended and Restated Research
and Development Agreement as Annex D thereto), as may be further developed and
revised from time to time in accordance with the Development Committee Charter
and the Amended and Restated Research and Development Agreement.

 

“Development Committee” has the meaning set forth in Article 3 of the Amended
and Restated Research and Development Agreement.

 

“Development Committee Charter” has the meaning set forth in Article 3 of the
Amended and Restated Research and Development Agreement.

 

“Development Committee Member” has the meaning set forth in Paragraph 1 of Annex
B to the Amended and Restated Research and Development Agreement.

 

“Development Plan” means the development plan covering all the Programs (the
initial form of which was agreed upon by Isis and Symphony GenIsis as of the
Closing Date and attached to the Amended and Restated Research and Development
Agreement as Annex C thereto), as may be further developed and revised from time
to time in accordance with the Development Committee Charter and the Amended and
Restated Research and Development Agreement.

 

“Development Services” has the meaning set forth in Section 1(b) of the RRD
Services Agreement.

 

“Director(s)” means the Persons identified as such in the Preliminary Statement
of the Indemnification Agreement (including such Persons as may become parties
thereto after the date hereof).

 

“Disclosing Party” has the meaning set forth in Section 3 of the Confidentiality
Agreement.

 

“Discontinuation Closing Date” has the meaning set forth in Section 11.1 of the
Amended and Restated Research and Development Agreement.

 

--------------------------------------------------------------------------------


 

“Discontinuation Date” means any date designated by Symphony GenIsis which shall
occur on or after the 90th day following the receipt by Isis of notice from
Symphony GenIsis of Symphony GenIsis’ intent to discontinue a Program in
accordance with the terms of the Amended and Restated Research and Development
Agreement.

 

“Discontinuation Option” has the meaning set forth in Section 11.1 of the
Amended and Restated Research and Development Agreement.

 

“Discontinuation Price” has the meaning set forth in Section 11.1 of the Amended
and Restated Research and Development Agreement.

 

“Discontinued Program” has the meaning set forth in Section 2.12 of the Novated
and Restated Technology License Agreement.

 

“Disinterested Directors” has the meaning set forth in Article IX of the
Symphony GenIsis Charter.

 

“Distribution” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.

 

“Early Purchase Option Exercise” has the meaning set forth in Section 1(c)(iv)
of the Purchase Option Agreement.

 

“Effective Registration Date” has the meaning set forth in Section 1(b) of the
Registration Rights Agreement

 

“Encumbrance” means (i) any security interest, pledge, mortgage, lien (statutory
or other), charge or option to purchase, lease or otherwise acquire any
interest, (ii) any adverse claim, restriction, covenant, title defect,
hypothecation, assignment, deposit arrangement, license or other encumbrance of
any kind, preference or priority, or (iii) any other security agreement or
preferential arrangement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement).

 

“Enhancements” means findings, improvements, discoveries, inventions, additions,
modifications, enhancements, derivative works, clinical development data, or
changes to the Licensed Intellectual Property and/or Regulatory Files, in each
case whether or not patentable.

 

“Equity Securities” means, with respect to any Person, shares of capital stock
of (or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

 

--------------------------------------------------------------------------------


 

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended.

 

“Excepted Debt” has the meaning set forth in Section 5(c)(iii) of the Purchase
Option Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Exclusive Field” means human therapeutics, but does not include the
Nonexclusive Field.

 

“Existing NDA” has the meaning set forth in Section 2 of the Confidentiality
Agreement.

 

“Expert” has the meaning set forth in Section 11.1(c) of the Amended and
Restated Research and Development Agreement.

 

“External Directors” means, at any time, up to two (2) Persons elected to the
Symphony GenIsis Board after the Closing Date (who shall be neither employees of
the Symphony Capital nor of Isis) in accordance with the Symphony GenIsis
Charter, the Symphony GenIsis By-laws and Section 4(b)(iv) of the Purchase
Option Agreement.

 

“FDA” means the United States Food and Drug Administration or its successor
agency in the United States.

 

“FDA Sponsor” has the meaning set forth in Section 5.1 of the Amended and
Restated Research and Development Agreement.

 

“Final Termination Date” has the meaning set forth in Section 1(c)(iii) of the
Purchase Option Agreement.

 

“Financial Audits” has the meaning set forth in Section 6.6 of the Amended and
Restated Research and Development Agreement.

 

“Financing” has the meaning set forth in the Preliminary Statement of the
Purchase Option Agreement.

 

“Fiscal Year” has the meaning set forth in each Operative Document in which it
appears.

 

“Form S-3” means the Registration Statement on Form S-3 as defined under the
Securities Act.

 

“FTE” has the meaning set forth in Section 4.1 of the Amended and Restated
Research and Development Agreement.

 

--------------------------------------------------------------------------------


 

“Funds Termination Date” has the meaning set forth in Section 1(c)(iii) of the
Purchase Option Agreement.

 

“Funds Termination Notice” has the meaning set forth in Section 1(c)(iii) of the
Purchase Option Agreement.

 

“GAAP” means generally accepted accounting principles in effect in the United
States of America from time to time.

 

“GCCR” means a glucocorticoid receptor.

 

“GCCR Product” means a pharmaceutical composition comprising an ASO that targets
GCCR.

 

“GCCR Program” means the identification, development, manufacture and/or use of
any GCCR Product in accordance with the Development Plan.

 

“GCGR” means a glucagon receptor.

 

“GCGR Product” means a pharmaceutical composition comprising an ASO that targets
GCGR.

 

“GCGR Program” means the identification, development, manufacture and/or use of
any GCGR Product in accordance with the Development Plan.

 

“GenIsis Relevant Action” means an action against others in the courts,
administrative agencies or otherwise to prevent or terminate infringement,
misappropriation, illegal use or misuse of the Licensed Patent Rights or other
Licensed Intellectual Property due to the manufacture, use, sale or importation
of an ASO that targets ApoB, GCCR or GCGR, as applicable, in the Exclusive
Field.

 

“Governmental Approvals” means authorizations, consents, orders, declarations or
approvals of, or filings with, or terminations or expirations of waiting periods
imposed by any Governmental Authority.

 

“Governmental Authority” means any United States or non-United States federal,
national, supranational, state, provincial, local, or similar government,
governmental, regulatory or administrative authority, agency or commission or
any court, tribunal, or judicial or arbitral body.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Hedge Agreement” means any interest rate swap, cap or collar agreement,
interest rate future or option contract, currency swap agreement, currency
future or option contract or other similar hedging agreement.

 

--------------------------------------------------------------------------------


 

“Holdings” means Symphony GenIsis Holdings LLC, a Delaware limited liability
company.

 

“Holdings Claims” has the meaning set forth in Section 5.01 of the Warrant
Purchase Agreement.

 

“Holdings LLC Agreement” means the Amended and Restated Limited Liability
Company Agreement of Holdings dated as of the Closing Date.

 

“HSR Filings” means the pre-merger notification and report forms required under
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended.

 

“IND” means an Investigational New Drug Application, as described in 21 U.S.C. §
355(i)(1) and 21 C.F.R. § 312 in the regulations promulgated by the United
States Food and Drug Administration, or any foreign equivalent thereof.

 

“Indemnification Agreement” means the Indemnification Agreement among Symphony
GenIsis and the Directors named therein, dated as of the Closing Date, as such
agreement may be amended or amended and restated from time to time.

 

“IND-Enabling Studies” means the pharmacokinetic and toxicology studies required
for filing an IND.

 

“Indemnified Party” has the meaning set forth in each Operative Document in
which it appears.

 

“Indemnified Proceeding” has the meaning set forth in each Operative Document in
which it appears.

 

“Indemnifying Party” has the meaning set forth in each Operative Document in
which it appears.

 

“Initial Development Budget” means the initial development budget prepared by
representatives of Symphony GenIsis and Isis prior to the Closing Date, and
attached to the Amended and Restated Research and Development Agreement as
Exhibit D thereto.

 

“Initial Development Plan” means the initial development plan prepared by
representatives of Symphony GenIsis and Isis prior to the Closing Date, and
attached to the Amended and Restated Research and Development Agreement as
Exhibit C thereto.

 

“Initial Holdings LLC Agreement” means the Agreement of Limited Liability
Company of Holdings, dated March 8, 2006.

 

“Initial Investors LLC Agreement” means the Agreement of Limited Liability
Company of Investors, dated March 8, 2006.

 

“Initial LLC Member” has the meaning set forth in Section 1.01 of the Holdings
LLC Agreement.

 

--------------------------------------------------------------------------------


 

“Interest Certificate” has the meaning set forth in Section 1.01 of the Holdings
LLC Agreement.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended.

 

“Investment Overview” means the investment overview describing the transactions
entered into pursuant to the Operative Documents.

 

“Investment Policy” has the meaning set forth in Section 1(a)(vi) of the RRD
Services Agreement.

 

“Investors” means Symphony GenIsis Investors LLC.

 

“Investors LLC Agreement” means the Amended and Restated Agreement of Limited
Liability Company of Investors dated as of the Closing Date

 

“IRS” means the U.S. Internal Revenue Service.

 

“Isis” means Isis Pharmaceuticals, Inc., a Delaware corporation.

 

“Isis 2005 10-K” means the annual report for fiscal year 2005 filed by Isis on
Form 10-K on March 16, 2006, pursuant to the Exchange Act.

 

“Isis Accounting Advisor” means Ernst & Young LLP or Deloitte & Touche USA LLP.

 

“Isis Common Stock” means the common stock, par value $0.001 per share, of Isis.

 

“Isis Commitment Amount” has the meaning set forth in Paragraph 14 of Annex B to
the Amended and Restated Research and Development Agreement.

 

“Isis Common Stock Valuation” has the meaning set forth in Section 2(e) of the
Purchase Option Agreement.

 

“Isis Funding Notice” has the meaning set forth in Section 2 of the Research
Cost Sharing and Extension Agreement.

 

“Isis Obligations” has the meaning set forth in Section 6.1 of the Amended and
Restated Research and Development Agreement.

 

“Isis Personnel” has the meaning set forth in Section 8.4 of the Amended and
Restated Research and Development Agreement.

 

“Isis Subcontractor” has the meaning set forth in Section 6.2 of the Amended and
Restated Research and Development Agreement.

 

--------------------------------------------------------------------------------


 

“Key Personnel” means those Isis Personnel listed on Schedule 6.4 to the Amended
and Restated Research and Development Agreement, as such schedule may be updated
from time to time by mutual agreement of the parties to the Amended and Restated
Research and Development Agreement.

 

“Knowledge” means the actual (and not imputed) knowledge of the executive
officers of Isis, without the duty of inquiry or investigation.

 

“Law” means any law, statute, treaty, constitution, regulation, rule, ordinance,
order or Governmental Approval, or other governmental restriction, requirement
or determination, of or by any Governmental Authority.

 

“License” has the meaning set forth in the Preliminary Statement of the Purchase
Option Agreement.

 

“Licensed Intellectual Property” means the Licensed Patent Rights, Symphony
GenIsis Enhancements, Licensor Enhancements and the Licensed Know-How.

 

“Licensed Know-How” means any and all proprietary technology that is Controlled
by Licensor prior to the unexercised expiration or termination of the Purchase
Option that relates to, or is exploitable in connection with, the Licensed
Patent Rights, Regulatory Files, Products or the Programs, including without
limitation, manufacturing processes or protocols, know-how, writings,
documentation, data, technical information, techniques, results of
experimentation and testing, diagnostic and prognostic assays, specifications,
databases, any and all laboratory, research, pharmacological, toxicological,
analytical, quality control pre-clinical and clinical data, and other
information and materials, whether or not patentable.

 

“Licensed Patent Rights” means:

 

(a)           any and all patents, patent applications and invention disclosures
Controlled by Licensor prior to the unexercised expiration or termination of the
Purchase Option and relating to, or exploitable in connection with, any Product
and/or any Program;

 

(b)           any and all reissues, continuations, divisionals,
continuations-in-part, reexaminations, renewals, substitutes, extensions or
foreign counterparts of the patents, patent applications and invention
disclosures described in (a) filed prior to the unexercised expiration or
termination of the Purchase Option; and

 

(c)           any and all reissues, continuations, divisionals,
continuations-in-part, reexaminations, renewals, substitutes, extensions or
foreign counterparts of the patents, patent applications and invention
disclosures described in (a) or (b) filed after the unexercised expiration or
termination of the Purchase Option but solely to the extent the subject matter
in any such continuation-in-part embodies Licensed Know-How or has been
disclosed in the patents or patent applications described in (a) or (b).

 

Licensed Patent Rights include any and all patents and patent applications that
claim Licensor Enhancements or Symphony GenIsis Enhancements and
Program-Specific Patents.

 

--------------------------------------------------------------------------------


 

“Licensor” means Isis.

 

“Licensor Enhancements” means all findings, improvements, discoveries,
inventions, additions, modifications, enhancements, derivative works, clinical
development data, or changes to the Licensed Know-How, Regulatory Files,
Products or the Programs, in each case, developed by Licensor during the Term
(in each case whether or not patentable), to the extent such items do not
otherwise qualify as Symphony GenIsis Enhancements hereunder, regardless of
whether such work is funded by Symphony GenIsis or Isis.

 

“Lien” has the meaning set forth in Section 1.01 of the Holdings LLC Agreement.

 

“Liquidating Event” has the meaning set forth in Section 8.01 of the Holdings
LLC Agreement.

 

“LLC Agreements” means the Initial Holdings LLC Agreement, the Holdings LLC
Agreement, the Initial Investors LLC Agreement and the Investors LLC Agreement.

 

“Loss” has the meaning set forth in each Operative Document in which it appears.

 

“Major Market” means the United States, Germany, the United Kingdom, Italy,
Spain, Japan, India, France and Canada.

 

“Management Budget Component” has the meaning set forth in Section 4.1 of the
Amended and Restated Research and Development Agreement.

 

“Management Fee” has the meaning set forth in Section 6(a) of the RRD Services
Agreement.

 

“Manager” means (i) for each LLC Agreement in which it appears, the meaning set
forth in such LLC Agreement, and (ii) for each other Operative Document in which
it appears, RRD in its capacity as manager of Symphony GenIsis.

 

“Management Services” has the meaning set forth in Section 1(a) of the RRD
Services Agreement.

 

“Manager Event” has the meaning set forth in Section 3.01(g) of the Holdings LLC
Agreement.

 

“Material Adverse Effect” means, with respect to any Person, a material adverse
effect on (i) the business, assets, property or condition (financial or
otherwise) of such Person or, (ii) its ability to comply with and satisfy its
respective agreements and obligations under the Operative Documents or, (iii)
the enforceability of the obligations of such Person of any of the Operative
Documents to which it is a party.

 

“Material Subsidiary” means, at any time, a Subsidiary of Isis having assets in
an amount equal to at least 5% of the amount of total consolidated assets of
Isis and its Subsidiaries (determined as of the last day of the most recent
reported fiscal quarter of Isis) or revenues or net income in an amount equal to
at least 5% of the amount of total consolidated revenues or net

 

--------------------------------------------------------------------------------


 

income of Isis and its Subsidiaries for the 12-month period ending on the last
day of the most recent reported fiscal quarter of Isis.

 

“Medical Discontinuation Event” means (a) as specified in each Protocol, those
data that, if collected in such Protocol, demonstrate that such Protocol should
not be continued or (b) a series of adverse events, side effects or other
undesirable outcomes that, when collected in a Protocol, would cause a
reasonable FDA Sponsor to discontinue such Protocol.

 

“Membership Interest” means (i) for each LLC Agreement in which it appears, the
meaning set forth in such LLC Agreement, and (ii) for each other Operative
Document in which it appears, the meaning set forth in the Holdings LLC
Agreement.

 

“MOE Gapmer” means a single stranded antisense oligonucleotide of less than
[***] nucleotides (i) wherein all of the backbone linkages are modified by
adding a sulfur at the non-bridging oxygen (phosphorothioate) and (ii)
comprising a region of at least [***] unsubstituted 2′-deoxy nucleotides with
the remaining nucleotides contain a 2′-O-(methoxyethyl) substitution at the 2′
position.

 

“NASDAQ” means the National Association of Securities Dealers Automated
Quotation System.

 

“NDA” means a New Drug Application, as defined in the regulations promulgated by
the United States Food and Drug Administration, or any foreign equivalent
thereof.

 

“Nonexclusive Field” means (i) manufacturing (including analytical methods)
ASOs, (ii) formulating ASOs, (iii) conducting Research on ASOs and/or (iv)
supplying ASOs solely to conduct Research.

 

“Non-Isis Capital Transaction” means any (i) sale or other disposition of all or
part of the Symphony GenIsis Shares or all or substantially all of the operating
assets of Symphony GenIsis, to a Person other than Isis or an Affiliate of Isis
or (ii) distribution in kind of the Symphony GenIsis Shares following the
expiration of the Purchase Option.

 

“Novated and Restated Technology License Agreement” means the Novated and
Restated Technology License Agreement, dated as of the Closing Date, among Isis,
Symphony GenIsis and Holdings.

 

“Operative Documents” means, collectively, the Indemnification Agreement, the
Holdings LLC Agreement, the Purchase Option Agreement, the Warrant Purchase
Agreement, the Registration Rights Agreement, the Subscription Agreement, the
Technology License Agreement, the Novated and Restated Technology License
Agreement, the RRD Services Agreement, the Research and Development Agreement,
the Research Cost Sharing and Extension Agreement, the Amended and Restated
Research and Development Agreement, the Confidentiality Agreement, and each
other certificate and agreement executed in connection with any of the foregoing
documents.

 

“Organizational Documents” means any certificates or articles of incorporation
or formation, partnership agreements, trust instruments, bylaws or other
governing documents.

 

--------------------------------------------------------------------------------


 

“Partial Stock Payment” has the meaning set forth in Section 3(a)(iii) of the
Purchase Option Agreement.

 

“Party(ies)” means, for each Operative Document or other agreement in which it
appears, the parties to such Operative Document or other agreement, as set forth
therein.  With respect to any agreement in which a provision is included therein
by reference to a provision in another agreement, the term “Party” shall be read
to refer to the parties to the document at hand, not the agreement that is
referenced.

 

“Payment Terms” has the meaning set forth in Section 8.2 of the Amended and
Restated Research and Development Agreement.

 

“Percentage” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.

 

“Permitted Investments” has the meaning set forth in Section 1.01 of the
Holdings LLC Agreement.

 

“Permitted Lien” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.

 

“Person” means any individual, partnership (whether general or limited), limited
liability company, corporation, trust, estate, association, nominee or other
entity.

 

“Personnel” of a Party means such Party, its employees, subcontractors,
consultants, representatives and agents.

 

“Prime Rate” means the quoted “Prime Rate” at JPMorgan Chase Bank or, if such
bank ceases to exist or is not quoting a base rate, prime rate reference rate or
similar rate for United States dollar loans, such other major money center
commercial bank in New York City selected by the Manager.

 

“Products” means an ApoB Product, a GCCR Product and/or a GCGR Product.

 

“Profit” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.

 

“Programs” means the ApoB Program, the GCCR Program and/or the GCGR Program.

 

“Program-Specific Patents” means

 

(a)           any and all patents, patent applications and invention disclosures
Controlled by Licensor prior to the unexercised expiration or termination of the
Purchase Option that claim any composition of matter comprising, or method of
using, an ASO targeting any of ApoB, GCCR or GCGR, including but not limited to,
the patents and patent applications listed on Annex C to the Novated and
Restated Technology License Agreement;

 

--------------------------------------------------------------------------------


 

(b)           any and all reissues, continuations, divisionals,
continuations-in-part, reexaminations, renewals, substitutes, extensions or
foreign counterparts of the patents, patent applications and invention
disclosures described in (a) filed prior to the unexercised expiration or
termination of the Purchase Option; and

 

(c)           any and all reissues, continuations, divisionals,
continuations-in-part, reexaminations, renewals, substitutes, extensions or
foreign counterparts of the patents, patent applications and invention
disclosures described in (a) or (b) filed after the unexercised expiration or
termination of the Purchase Option but solely to the extent the subject matter
in such any continuation-in-part embodyies Licensed Know-How or has been
disclosed in the patents or patent applications described in (a) or (b).

 

“Protocol” means a written protocol that meets the substantive requirements of
Section 6 of the ICH Guideline for Good Clinical Practice as adopted by the FDA,
effective May 9, 1997 and is included within the Development Plan or later
modified or added to the Development Plan pursuant to the Amended and Restated
Research and Development Agreement.

 

“Public Companies” has the meaning set forth in Section 5(e) of the Purchase
Option Agreement.

 

“Purchase Option” has the meaning set forth in Section 1(a) of the Purchase
Option Agreement.

 

“Purchase Option Agreement” means this Purchase Option Agreement dated as of the
Closing Date, among Isis, Holdings and Symphony GenIsis.

 

“Purchase Option Closing” has the meaning set forth in Section 2(a) of the
Purchase Option Agreement.

 

“Purchase Option Closing Date” has the meaning set forth in Section 2(a) of the
Purchase Option Agreement.

 

“Purchase Option Commencement Date” has the meaning set forth in Section
1(c)(iii) of the Purchase Option Agreement.

 

“Purchase Option Exercise Date” has the meaning set forth in Section 2(a) of the
Purchase Option Agreement.

 

“Purchase Option Exercise Notice” has the meaning set forth in Section 2(a) of
the Purchase Option Agreement.

 

“Purchase Option Interim Date” has the meaning set forth in Section 2(b)(i) of
the Purchase Option Agreement.

 

“Purchase Option Period” has the meaning set forth in Section 1(c)(iii) of the
Purchase Option Agreement.

 

--------------------------------------------------------------------------------


 

“Purchase Price” has the meaning set forth in Section 2(b) of the Purchase
Option Agreement.

 

“Put Option” has the meaning set forth in Section 2A of the Purchase Option
Agreement.

 

“Put Option Exercise Notice” has the meaning set forth in Section 2A of the
Purchase Option Agreement.

 

“QA Audits” has the meaning set forth in Section 6.5 of the Amended and Restated
Research and Development Agreement.

 

“Quarterly Price” has the meaning set forth in Section 2(b)(i) of the Purchase
Option Agreement.

 

“Registration Rights Agreement” means the Registration Rights Agreement dated as
of the Closing Date, between Isis and Holdings.

 

“Registration Statement” has the meaning set forth in Section 1(b) of the
Registration Rights Agreement.

 

“Regulatory Authority” means the United States Food and Drug Administration, or
any successor agency in the United States, or any health regulatory
authority(ies) in any other country that is a counterpart to the FDA and has
responsibility for granting registrations or other regulatory approval for the
marketing, manufacture, storage, sale or use of drugs in such other country.

 

“Regulatory Allocation” has the meaning set forth in Section 3.06 of the
Holdings LLC Agreement.

 

“Regulatory Files” means any IND, NDA or any other filings filed with any
Regulatory Authority with respect to the Programs.

 

“Representative” of any Person means such Person’s shareholders, principals,
directors, officers, employees, members, managers and/or partners.

 

“Research” means research, including gene function, gene expression and target
validation research, which may include small pilot toxicology studies but
excludes IND-Enabling Studies or dosing humans.  Research does not include
commercialization.

 

“Research Cost Sharing and Extension Agreement” means the Research Cost Sharing
and Extension Agreement dated as of the Closing Date, among Isis, Holdings and
Symphony GenIsis, Inc..

 

“Research and Development Agreement” means the Research and Development
Agreement dated as of the Closing Date, between Isis and Holdings.

 

“RRD” means RRD International, LLC, a Delaware limited liability company.

 

--------------------------------------------------------------------------------


 

“RRD FTE Budget” means the budget attached to the RRD Services Agreement as
Exhibit 3 thereto.

 

“RRD Indemnified Party” has the meaning set forth in Section 10(a) of the RRD
Services Agreement.

 

“RRD Investment Personnel” has the meaning set forth in Section 1(a)(v) of the
RRD Services Agreement.

 

“RRD Loss” has the meaning set forth in Section 10(a) of the RRD Services
Agreement.

 

“RRD Personnel” has the meaning set forth in Section 1(a)(ii) of the RRD
Services Agreement.

 

“RRD Services Agreement” means the RRD Services Agreement between Symphony
GenIsis and RRD, dated as the Closing Date, 2006.

 

“Schedule K-1” has the meaning set forth in Section 9.02(a) of the Holdings LLC
Agreement.

 

“Scheduled Meeting” has the meaning set forth in Paragraph 6 of Annex B of the
Amended and Restated Research and Development Agreement.

 

“Scientific Discontinuation Event” has the meaning set forth in Section 4.2(c)
of the Amended and Restated Research and Development Agreement.

 

“SCP” means Symphony Capital Partners, L.P., a Delaware limited partnership.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Selling Stockholder Questionnaire” has the meaning set forth in Section 4(a) of
the Registration Rights Agreement.

 

“Shareholder” means any Person who owns any Symphony GenIsis Shares.

 

“Solvent” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.

 

“SSP” means Symphony Strategic Partners, LLC, a Delaware limited liability
company.

 

“Stock Payment Date” has the meaning set forth in Section 2 of the Subscription
Agreement.

 

“Stock Purchase Price” has the meaning set forth in Section 2 of the
Subscription Agreement.

 

--------------------------------------------------------------------------------


 

“Subcontracting Agreement” has the meaning set forth in Section 6.2 of the
Amended and Restated Research and Development Agreement.

 

“Sublicensed Intellectual Property” has the meaning set forth in Section 3.2 of
the Novated and Restated Technology License Agreement.

 

“Sublicense Obligations” has the meaning set forth in Section 3.2 of the Novated
and Restated Technology License Agreement.

 

“Subscription Agreement” means the Subscription Agreement between Symphony
GenIsis and Holdings, dated as the Closing Date.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency); (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company; or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.

 

“Surviving Entity” means the surviving legal entity which is surviving entity to
Isis after giving effect to a Change of Control.

 

“Symphony Capital” means Symphony Capital LLC, a Delaware limited liability
company.

 

“Symphony Fund(s)” means Symphony Capital Partners, L.P., a Delaware limited
partnership, and Symphony Strategic Partners, LLC, a Delaware limited liability
company.

 

“Symphony GenIsis” means Symphony GenIsis, Inc., a Delaware corporation.

 

“Symphony GenIsis Auditors” has the meaning set forth in Section 5(b) of the RRD
Services Agreement.

 

“Symphony GenIsis Board” means the board of directors of Symphony GenIsis.

 

“Symphony GenIsis By-laws” means the By-laws of Symphony GenIsis, as adopted by
resolution of the Symphony GenIsis Board on the Closing Date.

 

“Symphony GenIsis Charter” means the Amended and Restated Certificate of
Incorporation of Symphony GenIsis, dated as of the Closing Date.

 

“Symphony GenIsis Director Event” has the meaning set forth in Section
3.01(h)(i) of the Holdings LLC Agreement.

 

--------------------------------------------------------------------------------


 

“Symphony GenIsis Enhancements” means findings, improvements, discoveries,
inventions, additions, modifications, enhancements, derivative works, clinical
development data, or changes to the Licensed Know-How, Regulatory Files,
Products or the Programs, made by or on behalf of Symphony GenIsis during the
Term, in each case whether or not patentable, including any such findings,
improvements, discoveries, inventions, additions, modifications, enhancements,
derivative works, clinical development data, or changes related to data and
information generated or derived by RRD and assigned to Symphony GenIsis
pursuant to Section 12 of the RRD Services Agreement.

 

“Symphony GenIsis Equity Securities” means the Common Stock and any other stock
or shares issued by Symphony GenIsis.

 

“Symphony GenIsis Loss” has the meaning set forth in Section 10(b) of the RRD
Services Agreement.

 

“Symphony GenIsis Shares” has the meaning set forth in Section 2.02 of the
Holdings LLC Agreement.

 

“Tangible Materials” means any tangible documentation, whether written or
electronic, existing as of the Closing Date or during the Term, that is
Controlled by the Licensor, embodying or relating to the Licensed Intellectual
Property, Regulatory Files, Products or the Programs, including, but not limited
to, safety, efficacy or other data related to the Products or Programs,
documentation, patent applications and invention disclosures.

 

“Tax Amount” has the meaning set forth in Section 4.02 of the Holdings LLC
Agreement.

 

“Technology License Agreement” means the Technology License Agreement, dated as
of the Closing Date, between Isis and Holdings.

 

“Term” has the meaning set forth in Section 4(b)(iii) of the Purchase Option
Agreement, unless otherwise stated in any Operative Document.

 

“Territory” means the world.

 

“Third Party IP” has the meaning set forth in Section 2.9 of the Novated and
Restated Technology License Agreement.

 

“Third Party Licensor” means a third party from which Isis has received a
license or sublicense to Licensed Intellectual Property.

 

“Transfer” has for each Operative Document in which it appears the meaning set
forth in such Operative Document.

 

“Transferee” has, for each Operative Document in which it appears, the meaning
set forth in such Operative Document.

 

--------------------------------------------------------------------------------


 

“Voluntary Bankruptcy” has the meaning set forth in Section 1.01 of the Holdings
LLC Agreement.

 

“Warrant Closing” has the meaning set forth in Section 2.03 of the Warrant
Purchase Agreement.

 

“Warrant Date” has the meaning set forth in Section 2.02 of the Warrant Purchase
Agreement.

 

“Warrant Purchase Agreement” means the Warrant Purchase Agreement, dated as of
the Closing Date, between Isis and Holdings.

 

“Warrant Shares” has the meaning set forth in Section 2.01 of the Warrant
Purchase Agreement.

 

“Warrant Surrender Price” has the meaning set forth in Section 7.08 of the
Warrant Purchase Agreement.

 

“Warrants” has the meaning set forth in Section 2.01 of the Warrant Purchase
Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX B

 

DEVELOPMENT COMMITTEE CHARTER

 

[***]

 

--------------------------------------------------------------------------------


 

ANNEX C

 

INITIAL DEVELOPMENT PLAN

 

[***]

 

--------------------------------------------------------------------------------


 

ANNEX D

 

INITIAL DEVELOPMENT BUDGET

 

[***]

 

--------------------------------------------------------------------------------


 

ANNEX E

 

PAYMENT TERMS

 

[***]

 

E-1

--------------------------------------------------------------------------------


 

Schedule 6.4

 

KEY PERSONNEL OF ISIS

 

[***]

 

--------------------------------------------------------------------------------


 

Schedule 12.1(f)

 

DISCLOSED MATERIAL CONTRACTS

 

[***]

 

--------------------------------------------------------------------------------